Exhibit 10.1

Confidential treatment has been requested with respect to the information
contained with the [**] marking. Such portions have been omitted from this
filing and have been filed separately with the Securities and Exchange
Commission

MASTER SUPPLY AGREEMENT BETWEEN

L-3 COMMUNICATIONS CORPORATION

AND ENGILITY CORPORATION

This MASTER SUPPLY AGREEMENT (“Agreement”) is made by and between L-3
Communications Corporation, a Delaware corporation with its principal office
located at 600 Third Avenue, New York, New York, 10016 (“Seller”) and Engility
Corporation, a Delaware corporation with its principal office located at 3750
Centerview Drive, Chantilly, Virginia 20151 (“Buyer”) (collectively the
“Parties”).

WHEREAS, Buyer and Seller have entered into a Distribution Agreement, dated
July 16, 2012 (“Distribution Agreement”), pursuant to which Seller agrees to
spinoff a portion of its businesses to Buyer; and

WHEREAS, Buyer and Seller desire to have Seller provide certain goods and
services to Buyer pursuant to the terms and conditions of this Agreement.

NOW THEREFORE, in consideration of the mutual covenants contained herein and
other good and valuable consideration, the Parties hereby agree as follows:

1.0 DEFINITIONS

a. Buyer – means Engility Corporation and its affiliates, as applicable.

b. Effective Date – means the date this Agreement becomes fully binding and
enforceable and shall be the same as the Effective Time.

c. Existing Work – means agreements for the sale of goods and services between
Buyer and Seller that exist as of the Effective Date and which are set forth in
Appendix A hereto (including any post-acceptance, contractual obligations/rights
arising from such agreements). The agreements for Existing Work are in the form
of L-3 inter-divisional work authorizations (“IDWA”), general ledger transfer
arrangements, GSA schedule orders, and purchase orders or subcontracts between
Buyer and Seller.

d. Inter-Divisional Work Authorizations (“IDWA”) – means an agreement between
Buyer and Seller covering the sale of goods and/or services which, generally,
details the scope, pricing and other terms and conditions of such agreement.

e. New Work – means any contemplated agreement for the sale of the goods and
services between Buyer and Seller which is not a part of the Existing Work and
which is a Teaming Commitment.

f. Seller – means L-3 Communications Corporation and its affiliates, as
applicable.

g. Teaming Agreement – means the agreement, substantially in the form of
Appendix D hereto, which provides, in part, a binding commitment between Buyer
and Seller to either, exclusively or non-exclusively, pursue the capture of
certain programs contemplated to be awarded by Buyer’s customers.

h. Teaming Commitment – means each of the business pursuits expressly set forth
in Appendix C hereto, wherein the parties have agreed to enter, or have entered
into, either an exclusive or non-exclusive teaming agreement (such exclusivity
is as set forth within Appendix C) wherein the Parties have agreed to work
together to capture a program/contract award from Buyer’s customer(s).

2.0 GOODS AND SERVICES

2.1. General. Subject to the terms and conditions of this Agreement, Buyer and
Seller agree to the sale of goods and services for Existing Work and New Work
and to enter into certain Teaming Commitments.



--------------------------------------------------------------------------------

2.2. Terms and Conditions for Existing Work.

a. Within 30 days after the Effective Date, or such other period of time as the
Parties may otherwise agree in writing, Buyer shall issue to Seller a purchase
order, or an amendment thereto, for each of the Existing Work as set forth in
Appendix A. The terms and conditions of such purchase order shall be based on:
(i) the terms and conditions contained in the IDWA or other agreement for
Existing Work between the Parties as of the Effective Time, (ii) the terms and
conditions required to be flowed down from Buyer’s prime contract, and
(iii) this Agreement and any other terms and conditions mutually agreed to by
the Parties. In the event the Parties do not agree on such other terms and
conditions referred to in clause (iii) of the preceding sentence, the terms and
conditions contained in the General Terms and Conditions of Purchase attached as
Appendix B hereto will apply. The terms and conditions of Article 2.2 a (i) and
2.2 a (ii) above shall take precedence over the terms set forth in Appendix B.

b. In the event the U.S. Government is required to approve or consent to, and
the U.S. Government does not approve or consent to, a second tier subcontract
for Existing Work, there will be no further liability to the Buyer with respect
to the Existing Work covered by the Government decision. Should this occur, the
Parties agree to provide, in good faith, any required support.

c. The pricing for Existing Work shall be in accordance with paragraph 2.2
(a) above, the Federal Acquisition Regulations and any other applicable laws or
regulations. In addition, for Existing Work set forth on Appendix E, which is
Existing Work wherein, in respect of a particular order, Seller is performing
all of the Existing Work and Buyer is not performing any of the Existing Work
and, further, where Buyer is the selling party in the prime contract for such
Existing Work, the pricing for such Existing Work shall require Seller to
reimburse Buyer for any and all M&S (Material and Subcontract Handling) and G&A
(General and Administrative) costs incurred by the Buyer, solely to the extent
such costs cannot be passed along to the Buyer’s customer. For Existing Work set
forth in Appendix E, which is Existing Work wherein, in respect of a particular
order, both Buyer and Seller are jointly performing the work, Buyer and Seller
will share, in proportion to the profit negotiated for each party, respectively,
any M&S and G&A costs which cannot be passed along to the Buyer’s customer and
are in excess of those Buyer and Seller normally would bear, but for the
Distribution Agreement. Buyer and Seller shall have ninety (90) days from the
Effective Date to complete Appendix E.

2.3. Terms and Conditions for New Work.

a. Buyer shall issue to Seller a purchase order for any New Work. The terms and
conditions for New Work will be based on: (i) terms and conditions contained in
a Teaming Agreement, if any, with respect to such New Work; (ii) the terms and
conditions agreed to be flowed down from Buyer’s prime contracts; (iii) this
Agreement and any other terms and conditions mutually agreed to by the Parties;
and (iv) in the event the Parties do not agree on such other terms and
conditions referred to in Article 2.3 a (iii), the terms and conditions
contained in the General Terms and Conditions of Purchase, attached as Appendix
B hereto. The terms and conditions pursuant to Articles 2.3 a (i) and 2.3 a
(ii) above shall take precedence over the terms set forth in Appendix B.

b. In the event the U.S. Government is required to approve and consent to, and
the U.S. Government does not approve or consent to, a second tier subcontract
for New Work, there will be no liability to the Buyer with respect to the New
Work covered by such Government decision. Should this occur, the Parties agree
to provide any required good faith support.

c. The pricing for New Work shall be in accordance with paragraph 2.3 (a) above,
the Federal Acquisition Regulations and any other applicable laws or
regulations.

2.4. Terms and Condition for Teaming Commitments.

a. Where the Parties have entered into a Teaming Agreement for a Teaming
Commitment, the terms and conditions of such agreement shall govern the Teaming
Commitment. With respect to all other Teaming Commitments, Buyer and Seller
shall enter into a Teaming Agreement, substantially in the form of Appendix D
within thirty (30) days of the Effective Date, or such other period of time as
the Parties may otherwise agree in writing. Where a named party under a Teaming
Agreement is an unincorporated division or subsidiary of either Buyer or Seller,
Buyer and/or Seller, respectively, shall also be a party to such Teaming
Agreement. Such Teaming Agreements shall be either non-exclusive or exclusive,
as expressly set forth in Appendix C hereto provided, however, with respect to
an exclusive teaming agreement, the exclusivity provision shall only apply to
the named unincorporated division or subsidiary of each party.

 

- 2 -



--------------------------------------------------------------------------------

3.0 TERM AND TERMINATION

3.1. This Agreement shall commence as of the Effective Date, and shall continue
to be in effect until terminated as follows:

a. With respect to any New Work or any Existing Work, upon completion of the
Parties’ respective obligations arising under the applicable purchase order;

b. With respect to a Teaming Agreement, in accordance with its terms;

c. With respect to the entire Agreement, on the last of the following to occur:

(i) completion of all of the Existing Work, New Work, the expiration of all
Teaming Agreements, or five (5) years from the Effective Date.

3.2. This Agreement may be terminated in part for Cause with respect to any
portion of the Existing Work, New Work, Teaming Commitment or Teaming Agreement
by either Party by written notice to the other Party. For purposes of this
Article 3.2, “Cause” shall mean:

(i) A breach by the other party of any material covenant or agreement contained
in this Agreement, and such breach is not remedied within thirty (30) days after
written notice of such breach; or

(ii) Any of the following:

(a) The filing of a voluntary petition in bankruptcy, insolvency, winding up,
liquidation of, or other similar proceeding relating to the other Party;

(b) The appointment of a trustee, liquidator, custodian or similar person in a
proceeding referred to in 3.2 (ii) (a), which appointment has not been set aside
or stayed within sixty (60) days of such appointment;

(c) The making by a court having jurisdiction of an order winding up or
otherwise confirming the bankruptcy or insolvency of the other Party, which
order has not been set aside or stayed within sixty (60) days; or

(d) A breach by the other Party of any material provision contained in any
purchase order or Teaming Agreement issued pursuant to this Agreement, and such
breach is not remedied within thirty (30) days after written notice of such
breach.

4.0 CONFIDENTIALITY

The Parties hereby incorporate by reference Section 11.03 of the Distribution
Agreement and agree that any confidential information of either Party used in
connection with this Agreement shall be deemed to be Information under that
Section 11.03, and shall be subject to the terms thereof. Seller and Buyer shall
be bound by the terms of Section 11.03 to the same extent as if those terms were
set out herein in full. The Parties further agree to be bound by any additional
non-disclosure or confidentiality agreements entered into between them in the
future relating to purchase orders or agreements arising under this Agreement,
and agree that confidential information of either Party used in connection with
this Agreement shall be subject to the terms thereof.

5.0 LIMITATION OF LIABILITY

EXCEPT AS OTHERWISE EXPRESSLY PROVIDED IN THE DISTRIBUTION AGREEMENT OR WITH
RESPECT TO A BREACH OF ARTICLE 4 CONFIDENTIALITY OF THIS AGREEMENT, IN NO EVENT
SHALL EITHER PARTY BE LIABLE FOR SPECIAL (INCLUDING PUNITIVE), INDIRECT,
RELIANCE, INCIDENTAL, OR CONSEQUENTIAL DAMAGES, OR FOR LOSS OF PROFITS OR LOSS
OF USE DAMAGES, HOWEVER CAUSED AND UNDER ANY THEORY OF LIABILITY, WHETHER BASED
IN CONTRACT, TORT (INCLUDING NEGLIGENCE), OR OTHERWISE, ARISING OUT OF OR
RELATED TO THE PERFORMANCE OR BREACH OF THIS AGREEMENT OR ANYTHING DONE IN
CONNECTION THEREWITH. THE FOREGOING LIMITATIONS SHALL APPLY REGARDLESS OF
WHETHER THE PARTY AGAINST WHOM LIABILITY IS ASSERTED HAS BEEN ADVISED OF THE
POSSIBILITY OF SUCH DAMAGES AND NOTWITHSTANDING THE FAILURE OF ESSENTIAL PURPOSE
OF ANY LIMITED REMEDY.

 

- 3 -



--------------------------------------------------------------------------------

6.0 OUTSTANDING BIDS

In the event that, as of the Effective Date, the Seller has furnished any
proposals to Buyer, Seller agrees that if such proposal is later accepted by
Buyer, Seller will honor such proposal in accordance with its terms and the
terms of this Agreement.

7.0 COMMUNICATIONS

7.1. Management Team. The relationship between the Parties under this Agreement
shall be monitored and reviewed by a management team of senior managers
representing each Party who shall meet as necessary at mutually agreed dates and
times. The agenda for such meetings will address the following and other
appropriate items:

a. Status of ongoing production or service activities arising from this
Agreement;

b. Seller capacity changes and plans in connection with its obligations under
this Agreement;

c. Seller technology developments and plans in connection with the Products
supplied and Services performed pursuant to this Agreement; and

d. Issues and action items.

7.2. Liaison. For and on behalf of each Party, the persons designated in Article
7.3 shall have respective liaison and general administration of the Agreement
for such Party.

7.3. Notices. All notices, requests, instructions or other documents to be given
hereunder shall be in writing or by written telecommunication and shall be
deemed to have been duly given when received if in writing and delivered
personally or by receipt confirmed overnight delivery service or certified mail
or, to the extent that receipt is confirmed, when received by facsimile or other
electronic transmission as follows:

a. If to Seller:

L-3 Communications Corporation

600 3rd Avenue

New York, NY 10016

Attn: Steve Post

Senior Vice President General Counsel & Corporate Secretary

b. If to Buyer:

Engility Corporation

3750 Centerview Drive

Chantilly, Virginia 20151

Attn: Tom Miiller

Senior Vice President, General Counsel, & Corporate Secretary

8.0 GOVERNING LAW

This Agreement and any action related thereto shall be governed, controlled,
interpreted and defined by and under the laws of the State of New York, without
regard to the conflicts of laws provisions thereof. The Parties specifically
disclaim the UN Convention on Contracts for the International Sale of Goods and
the Uniform Computer Information Transaction Act both of which are not
applicable to this Agreement. The Parties agree that the exclusive venue for any
action related to the dispute or interpretation of this Agreement shall be in
the State or Federal courts located in New York County (Manhattan), New York,
and each party irrevocably submits to the exclusive jurisdiction of each such
court in any such action and waives any objection it may now or hereafter have
to venue or personal jurisdiction in each such court. THE PARTIES HEREBY WAIVE
TRIAL BY JURY WITH RESPECT TO ANY DISPUTE RELATING TO THIS AGREEMENT.

 

- 4 -



--------------------------------------------------------------------------------

9.0 GENERAL PROVISIONS

9.1. Entire Agreement. This Agreement, including Appendices and the Distribution
Agreement (including the other agreements attached as exhibits thereto)
constitute the entire understanding between the Parties relating to the subject
matter hereof and supersede all previous communications, representations, or
agreements, either oral or written, with respect to the subject matter hereof,
and no representation or statements of any kind made by any representative of
Seller or Buyer which are not stated in this Agreement, shall be binding on
Seller or Buyer.

9.2. Severability. Any provision of this Agreement that is prohibited or
unenforceable shall be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions of this
Agreement. To the extent any provision of this Agreement is determined to be
prohibited or unenforceable, Seller and Buyer agree to use reasonable commercial
efforts to substitute one or more valid, legal and enforceable provisions that,
insofar as practicable, implement the purposes and intent of the prohibited or
unenforceable provision.

9.3. Independent Contractors. The Parties hereto shall act in all matters
pertaining to this Agreement as independent contractors and nothing contained
herein and no action taken with respect to the provisions hereof shall
constitute one Party to be the agent, partner or joint venturer of any other
Party for any purpose whatsoever.

9.4. Amendments. This Agreement shall be modified only by an instrument in
writing executed by duly authorized representatives of the Parties hereto.

9.5. Waivers. A waiver of breach, delay or failure to take action with respect
to any previous default or failure by a Party to fulfill its obligations under
this Agreement shall not be deemed to constitute a waiver of any other or
subsequent default or failure by such Party to fulfill such obligations and
shall not constitute or be construed as a continuing waiver and/or as a waiver
of other subsequent defaults or breaches of the same or other (similar or
otherwise) obligations or as a waiver of any remedy available.

9.6. Headings and Defined Terms. The article headings and section captions of
this Agreement are inserted for convenience only, and shall not be deemed to
constitute part thereof or to affect the construction thereof. Capitalized terms
not otherwise defined herein will have the meanings provided in the Distribution
Agreement.

9.7. Construction. The language used in this Agreement will be deemed to be the
language chosen by the Parties to express their mutual intent, and no rule of
strict construction will be applied against any part.

9.8. Survival. The terms and conditions of this Agreement which, when by their
natural application operate after the termination or expiration hereof, shall
survive any such expiration or termination.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date written below.

 

L-3 COMMUNICATIONS CORPORATION By:  

/s/ Steven M. Post

Name:   Steven M. Post Title:   Senior Vice President

Dated: July 16, 2012

 

ENGILITY CORPORATION By:  

/s/ Thomas O. Miiller

Name:   Thomas O. Miiller Title:   Senior Vice President and General Counsel

Dated: July 16, 2012

 

- 5 -



--------------------------------------------------------------------------------

Appendix A

Confidential treatment has been requested with respect to the information
contained with the [**] marking. Such portions have been omitted from this
filing and have been filed separately with the Securities and Exchange
Commission

 

L-3 Division

  

IDWA#

  

Program
Name

 

Start Date

 

End Date

 

Internat’l/
Domestic

 

Country

 

Customer

  Contract
Type     Contract
Category
(New/
Follow-on)     Sole
Source /
Comp     Prime /
Sub     Contract
value     ITD$
thru
5/25/2012     ETC$     Target
Fee-
Profit%     Option
Periods
Included   L-3 Communication Systems - East (from C2S2)    P-8A HMMS Support   

• Upgrades to the current HMMS units

 

• A support plan to maintain units beyond the warranty period

  2/10/2012   2/9/2013   Domestic   USA   L-3 C2S2     * *      * *      * *   
  * *      * *      * *      * *      * *      * *  L-3 Communication Systems -
East (from C2S2)    70JME11013    United States Coast Guard (USCG) National
Security Cutter (NSC), USCGC WAESCHE (WMSL-751)Automated Communications Resource
Manager (ACRM) and ExComms Upgrades   8/26/2011   2/24/2012   Domestic   USA  
L-3 C2S2     * *      * *      * *      * *      * *      * *      * *      * * 
    * *  L-3 Communication Systems - West (from C2S2)    60DK000116    Modeling
and Simulation Support for Tusker Wing Project   8/23/2010   9/24/2010  
Domestic   USA   L-3 C2S2     * *      * *      * *      * *      * *      * * 
    * *      * *      * *  L-3 Communication Systems - West (from C2S2)   
70YDC11052    Firescout Support   1/10/2011   8/31/2011   Domestic   USA   L-3
C2S2     * *      * *      * *      * *      * *      * *      * *      * *     
* *  L-3 Communication Systems - West (from C2S2)    60DK000114    SATCOM
Integration Support for AFRICOM   4/16/2011   7/28/2011   Domestic   USA   L-3
C2S2     * *      * *      * *      * *      * *      * *      * *      * *     
* *  L-3 Communications Systems - West (from C2S2)    ISBU12-SWAN-0001    SWAN
SUPPORT   1/10/2012   9/4/2012   Domestic   USA   L3 C2S2     * *      * *     
* *      * *      * *      * *      * *      * *      * *  L-3 IEC (from C2S2)
   C2S2-IEC-11133-1    T/A C011 - Video Scout Development Prgm.   5/13/2011  
5/12/2012   Domestic   USA   C2S2 (SPAWAR)     * *      * *      * *      * *   
  * *      * *      * *      * *      * *  L-3 IEC (from C2S2)   
C2S2-IEC-120134-1    VideoScout FOS MC3/CM3 Development Part 2   2/10/2012  
1/31/2013   Domestic   USA   C2S2 (SPAWAR)     * *      * *      * *      * *   
  * *      * *      * *      * *      * *  L-3 IEC (from Stratis/C2S2)   
2011-I-4-0001    Seaport Video Scout FoS CM3/MC3 Development   2/20/2012  
2/20/2013   Domestic   USA   L3 Stratis     * *      * *      * *      * *     
* *      * *      * *      * *      * *  L-3/D.P. Associates Inc. (from C2S2)   
4143-M805-06 (Purchase Orders issued against IDWA) IDWA options run through
1/3/15    PMA-299 Program Support (Option Yr 2)   1/4/2012   1/3/2013   Domestic
  US   L-3 C2S2 (US Navy ultimate customer)     * *      * *      * *      * * 
    * *      * *      * *      * *      * *  L-3/D.P. Associates Inc. (from
C2S2)    4143-M805-06 (Purchase Orders issued against IDWA) IDWA options run
through 1/3/15    PMA-263 TDL 20 Program Support (Option Yr 2)   1/4/2012  
1/3/2013   Domestic   US   L-3 C2S2 (US Navy ultimate customer)     * *      *
*      * *      * *      * *      * *      * *      * *      * *  L-3/D.P.
Associates Inc. (from C2S2)    4143-M805-06 (Purchase Orders issued against
IDWA) IDWA options run through 1/3/15    PMA-263 TDL 36 Program Support (Option
Yr 2)   1/4/2012   1/3/2013   Domestic   US   L-3 C2S2 (US Navy ultimate
customer)     * *      * *      * *      * *      * *      * *      * *      *
*      * *  L-3/D.P. Associates Inc. (from C2S2)    4143-M805-06 (Purchase
Orders issued against IDWA)    Naval Data Distribution Support   3/10/2012  
6/30/2012   Domestic   US   L-3 C2S2 (US Navy ultimate customer)     * *      *
*      * *      * *      * *      * *      * *      * *      * *  Applied
Technologies (from Engility)    E11MM244    NAVEODTECH Refurbishment of 150kV &
2.3 MV FXR Equipment (GFE) (82I00112)   10/3/2011   4/25/2012   Domestic   USA  
L3 Engility Corp     * *      * *      * *      * *      * *      * *      * * 
    * *      * *  L-3 ATG (from GSES)    PO 10SH0171    Maxwell Equations
Equivalent Circuit (MEEC) Code   10/4/2010   12/30/2011   Domestic   USA   L-3
GSES     * *      * *      * *      * *      * *      * *      * *      * *     
* *  L-3 ATG (from GSES)    PO 11MM0066    MPU Testing   2/25/2011   8/31/2011  
Domestic   USA   L-3 GSES     * *      * *      * *      * *      * *      * * 
    * *      * *      * *  L-3 ATG (from GSES)    PO 11DP0029    Assist Training
  3/21/2011   12/31/2011   Domestic   USA   L-3 GSES     * *      * *      * * 
    * *      * *      * *      * *      * *      * *  L-3 ATG (from GSES)    PO
11SH0148    Electomagnetic Signatures   8/12/2011   2/12/2012   Domestic   USA  
L-3 GSES     * *      * *      * *      * *      * *      * *      * *      * * 
    * *  Applied Technologies (from GSES)    11SH0115    NRL IPAD (82I00077)  
7/1/2011   4/5/2012   Domestic   USA   L3 Global Security & Engineering
Solutions     * *      * *      * *      * *      * *      * *      * *      *
*      * *  L-3 ATG (from GSES)    11DE0284    Keeper & Gaskets   11/23/2011  
2/28/2012   Domestic   USA   GS&ES     * *      * *      * *      * *      * * 
    * *      * *      * *      * *  L-3 ATG (from GSES)    12MSO019    Assist
Training   3/15/2012   4/30/2012   Domestic   USA   GS&ES     * *      * *     
* *      * *      * *      * *      * *      * *      * *  L-3 ATG (from GSES)
   PO DME0038    Hemp Doors   3/19/2012   5/30/2012   Domestic   USA   GS&ES    
* *      * *      * *      * *      * *      * *      * *      * *      * * 
Applied Technologies (from GSES)    12JB0007    NRL/ONR Detection   3/8/2012  
8/30/2012   Domestic   USA   L3 Global Security & Engineering Solutions     * * 
    * *      * *      * *      * *      * *      * *      * *      * *  Applied
Technologies (from GSES)    12JB0008    NRL Pulsed Power Technology
Assessment/Evaluation (82I00167)   3/15/2012   8/30/2012   Domestic   USA   L3
Global Security & Engineering Solutions     * *      * *      * *      * *     
* *      * *      * *      * *      * * 

 

Page 1 of 4



--------------------------------------------------------------------------------

Confidential treatment has been requested with respect to the information
contained with the [**] marking. Such portions have been omitted from this
filing and have been filed separately with the Securities and Exchange
Commission

 

L-3 Division

  

IDWA#

  

Program
Name

 

Start Date

 

End Date

 

Internat’l/
Domestic

 

Country

 

Customer

  Contract
Type     Contract
Category
(New/
Follow-on)     Sole
Source /
Comp     Prime /
Sub     Contract
value     ITD$
thru
5/25/2012     ETC$     Target
Fee-
Profit%     Option
Periods
Included   L-3 Integrated Optical Systems- Brashear (from GSES)    PO # 11SH0113
   China Lake KTIM Refurb   6/30/2011   4/30/2012   Domestic   USA   GS&ES     *
*      * *      * *      * *      * *      * *      * *      * *      * *  L-3
Integrated Optical Systems- Brashear (from GSES)    PO # 11DP0298    China Lake
Optical Tracking Mount (OTM) Upgrade   11/1/2011   11/1/2014   Domestic   USA  
GS&ES     * *      * *      * *      * *      * *      * *      * *      * *   
  * *  L-3/D.P. Associates Inc. (from C2S2)    Pending, RFQ issued - under
C2S2’s N00178-04-D-4143, D.O. M806    Spiral II Database Support   6/14/2012  
8/11/2012   Domestic   US   L-3 C2S2 (US Navy ultimate customer)     * *      *
*      * *      * *      * *      * *      * *      * *      * *  Coleman
Aerospace (from GSES)    2010-0908    Air Launch Hit to Kill   9/9/2010  
4/30/2012   Domestic   US   GSES (AFRL-Eglin)     * *      * *      * *      *
*      * *      * *      * *      * *      * *  L-3 Integrated Optical Systems-
Brashear (from GSES)    PO 11JS0046    onsite technical support DCS   10-Mar-11
  31-Jul-12   Domestic   US   GS&ES     * *      * *      * *      * *      * * 
    * *      * *      * *      * *  L-3 D.P. Associates Inc. (from MPRI)    ICWA
MPRI-DPA-2012-001    ICITAP Program Simulator   4/14/2011   8/31/2013   Domestic
  US   MPRI (ultimate customer DOJ)     * *      * *      * *      * *      * * 
    * *      * *      * *      * *  L-3 MID (From C2S2)    60DK000109    AFRICOM
- Tactical Video Exploitation System (TVES) Integration & Upgrade   4/25/2011  
12/31/2011   Domestic   USA   C2S2     * *      * *      * *      * *      * * 
    * *      * *      * *      * *                      * *      * *      * *   
  * *      * *      * *      * *      * *      * *  L-3 STRATIS (from C2S2)   
PO #70JME11002    Systems Engineering 2020 (SE2020)   6/13/2011   11/9/2012  
Domestic   USA   L-3 C2S2     * *      * *      * *      * *      * *      * * 
    * *      * *      * *  L-3 STRATIS (from C2S2)    PO#70JME11003    Systems
Engineering 2020 (SE2020)   6/27/2011   6/13/2013   Domestic   USA   L-3 C2S2  
  * *      * *      * *      * *      * *      * *      * *      * *      * * 
L-3 STRATIS (from C2S2)    P.O.70JME11031    Delivery Order 0027, US Africa
Command (AFRICOM) Outreach support   11/28/2011   8/31/2012   International  
Germany   L-3 C2S2     * *      * *      * *      * *      * *      * *      *
*      * *      * *  L-3 STRATIS (from C2S2)    PO#90VDJ11048    Network
Infrastructure Team Support (NITS) Operation Enduring Freedom (OEF)
Afghanistan/GSA ALLIANT   3/1/2011   2/28/2013   International   Afghanistan  
L-3 C2S2     * *      * *      * *      * *      * *      * *      * *      * * 
    * *  L-3 STRATIS (from C2S2)    Subk# 3810-0415-15-STRATIS    Tactical
Exploitation of National Capabilities (TENCAP)- N00014-04-D-0518   1/1/2008  
4/13/2016   Domestic   USA   L-3 C2S2     * *      * *      * *      * *      *
*      * *      * *      * *      * *  L-3 STRATIS (from GSES)    PO#11DP0324   
National Level Exercise (NLE) 2012   10/3/2011   7/29/2012   Domestic   USA  
L-3 GS&ES     * *      * *      * *      * *      * *      * *      * *      *
*      * *  L-3 STRATIS (from MPRI)    PO#L3A-000003    United States European
Command (USEUCOM) Joint Intelligence Operations Center Europe (JIOCEUR) Analytic
Center (JAC) Analysis and Production Support (JAPS)   7/21/2011   7/20/2012  
International   United Kingdom   L-3 MPRI     * *      * *      * *      * *   
  * *      * *      * *      * *      * *  L-3 GSS (from MPRI)   
MPRI-GSES-2010-001    Marine Security Enhancement Program   11/16/2009  
5/1/2013   International   Republic of Equatorial Guinea (EG)   L-3 MPRI     *
*      * *      * *      * *      * *      * *      * *      * *      * *  L-3
STRATIS (from C2S2)    PO#POVDJ12023    Team Portable Collection System (TPCS)  
11/21/2011   11/20/2014   Domestic   USA   L-3 C2S2     * *      * *      * *   
  * *      * *      * *      * *      * *      * *  L-3 STRATIS (from C2S2)   
PO#70JME11024    SPAWAR DO 0038   9/26/2011   9/25/2012   Domestic   USA   L-3
C2S2     * *      * *      * *      * *      * *      * *      * *      * *     
* *  L-3 STRATIS (from C2S2)    PO#70JME11025    SPAWAR DO 0039   9/26/2011  
9/25/2012   Domestic   USA   L-3 C2S2     * *      * *      * *      * *      *
*      * *      * *      * *      * *  L-3 STRATIS (from GSES)    PO#12MS0022   
REGION 2 CAD Cyber Wkshop (RESP)   7/24/2010   8/14/2012   Domestic   USA   L-3
GS&ES     * *      * *      * *      * *      * *      * *      * *      * *   
  * *  L-3 GSS (from GSES)    PO#12JB0012    SBINet Deposition Support (Jeff
D’Heron providing support)   3/30/2012   9/30/2012   Domestic   USA   L-3 GS&ES
    * *      * *      * *      * *      * *      * *      * *      * *      * * 
L-3 GSS (from GSES)    PO#12JB0010    Automated Network Control Center Site Rep
Support (John Kirby providing support)   9/30/2011   9/29/2012   Domestic   USA
  L-3 GS&ES     * *      * *      * *      * *      * *      * *      * *      *
*      * *  L-3 STRATIS (from MPRI)    N/A    GSA Schedule GS-07F-0838N; CDC BPA
  12/1/2007   11/30/2012   Domestic   USA   L-3 MPRI     * *      * *      * * 
    * *      * *      * *      * *      * *      * *  L-3 STRATIS (from MPRI)   
N/A    GSA Schedule GS-07F-0838N; CDC Biosurveillance Activity   2/20/2012  
2/19/2013   Domestic   USA   L-3 MPRI     * *      * *      * *      * *      *
*      * *      * *      * *      * *  L-3 STRATIS (from GSES)    N/A    GSA
Schedule GS-35F-4702G; DHHS TAGGS   3/8/2011   3/7/2016   Domestic   USA   L-3
GS&ES     * *      * *      * *      * *      * *      * *      * *      * *   
  * * 

 

Page 2 of 4



--------------------------------------------------------------------------------

Confidential treatment has been requested with respect to the information
contained with the [**] marking. Such portions have been omitted from this
filing and have been filed separately with the Securities and Exchange
Commission

 

L-3 Division

  

IDWA#

  

Program Name

  

Start Date

  

End Date

  

Internat’l/
Domestic

  

Country

  

Customer

   Contract
Type     Contract
Category
(New/
Follow-on)     Sole
Source /
Comp     Prime /
Sub     Contract
value     ITD$
thru
5/25/2012     ETC$     Target
Fee-
Profit%     Option
Periods
Included   L-3 STRATIS (from GSES)    N/A    GSA Schedule GS-35F-4702G; National
Mediation Board (NMB)    11/30/2005    9/30/2015    Domestic    USA    L-3 GS&ES
     * *      * *      * *      * *      * *      * *      * *      * *      *
*  L-3 STRATIS (from GSES)    N/A    GSA Schedule GS-35F-4702G; RANGE   
6/1/2009    5/31/2014    Domestic    USA    L-3 GS&ES      * *      * *      *
*      * *      * *      * *      * *      * *      * *  L-3 STRATIS (from GSES)
   N/A    GSA Schedule GS-35F-4702G; EWS S/W MAINTENANCE    8/18/2009   
8/17/2014    Domestic    USA    L-3 GS&ES      * *      * *      * *      * *   
  * *      * *      * *      * *      * *  L-3 STRATIS (from C2S2)   
PO#70YDC121285    Systems Engineering 2020 (SE2020)    4/27/2011    4/6/2012   
Domestic    USA    L-3 C2S2      * *      * *      * *      * *      * *      *
*      * *      * *      * *  L-3 STRATIS (from C2S2)    P.O.70JME11032   
Delivery Order 0237, K5802 Outreach support    12/16/2011    3/16/2012   
International    Germany    L-3 C2S2      * *      * *      * *      * *      *
*      * *      * *      * *      * *  L-3 STRATIS (from C2S2)    PO#POVDJ10106
   Team Portable Collection System (TPCS) PO000001    11/21/2010    11/20/2011
   Domestic    USA    L-3 C2S2      * *      * *      * *      * *      * *     
* *      * *      * *      * *  L-3 STRATIS (from C2S2)    PO#POVDJ11038    Team
Portable Collection System (TPCS) PO000006    11/21/2010    11/20/2011   
Domestic    USA    L-3 C2S2      * *      * *      * *      * *      * *      *
*      * *      * *      * *  L-3 STRATIS (from C2S2)    PO#POVDJ10082    Mobile
Electronic Warfare Support System (MEWSS) PO000002    11/21/2009    11/20/2011
   Domestic    USA    L-3 C2S2      * *      * *      * *      * *      * *     
* *      * *      * *      * *  L-3 CS-W/E&TS (from GSES)    PO#1SH0027   
Chenega Repairs    1/1/2011    12/31/2011    Domestic    USA    GS&ES      * * 
    * *      * *      * *      * *      * *      * *      * *      * *  L-3
CS-W/E&TS (from GSES)    800949300.700.ET    BD & Mktg. Supt.    4/12/2011   
12/31/2011    Domestic    USA    GS&ES      * *      * *      * *      * *     
* *      * *      * *      * *      * *  L-3 CS-W/E&TS (from GSES)   
BP0002009.200.300.759.ET    Eng. Supt.    4/12/2011    12/31/2011    Domestic   
USA    GS&ES      * *      * *      * *      * *      * *      * *      * *     
* *      * *  L-3 CS-W/E&TS (from GSES)    800920901.1.900    QA Supt.   
4/12/2011    12/31/2011 (extendable to 6/30/12)    Domestic    USA    GS&ES     
* *      * *      * *      * *      * *      * *      * *      * *      * *  L-3
CS-W/E&TS (from GSES)    2011-1742    STOS Proposal Supt.    6/15/2011   
8/5/2011    Domestic    USA    GS&ES      * *      * *      * *      * *      *
*      * *      * *      * *      * *  L-3 CS-W/E&TS (from GSES)    2011-1750   
RVSS Proposal Supt.    9/19/2011    7/1/2012    Domestic    USA    GS&ES      *
*      * *      * *      * *      * *      * *      * *      * *      * *  L-3
CS-W/E&TS (from GSES)    2011-1751    IFT Proposal Supt.    9/19/2011   
7/1/2012    Domestic    USA    GS&ES      * *      * *      * *      * *      *
*      * *      * *      * *      * *  L-3 CS-W/E&TS (from GSES)    2011-1751   
MCCC Proposal Supt.    10/17/2011    12/31/2011    Domestic    USA    GS&ES     
* *      * *      * *      * *      * *      * *      * *      * *      * *  L-3
STRATIS (from LOTSD)    LOTS-11-IDWA-05    Linguist Tracking System (LTS)   
1/1/2011    12/31/2012    Domestic    USA    L-3 LOTSD      * *      * *      *
*      * *      * *      * *      * *      * *      * *  L-3 Unidyne, Inc. (from
C2S2)    70KMR10157    CSCS Security Hardening    29-Sep-11    28-Sep-12   
Domestic    USA    L-3 C2S2      CPFF        * *      * *      * *      * *     
* *      * *      * *      * *  L-3 Unidyne, Inc. (from C2S2)    70KMR10158   
Marine Corps Tactical Trainer    29-Sep-11    28-Sep-12    Domestic    USA   
L-3 C2S2      CPFF        * *      * *      * *      * *      * *      * *     
* *      * *  L-3 Unidyne, Inc. (from C2S2)    70KMR10159    CMSA, Atlantic,
Bldg NH-139    29-Sep-11    28-Sep-12    Domestic    USA    L-3 C2S2      CPFF
       * *      * *      * *      * *      * *      * *      * *      * *  L-3
Unidyne, Inc. (from C2S2)    70JME11019    ESG-2 BLDG 1602    13-Sep-11   
12-Sep-12    Domestic    USA    L-3 C2S2      CPFF        * *      * *      * * 
    * *      * *      * *      * *      * *  L-3 Unidyne, Inc. (from C2S2)   
70JME11026    TTGL Bldg 430 IESS Security    21-Sep-11    20-Sep-12    Domestic
   USA    L-3 C2S2      CPFF        * *      * *      * *      * *      * *     
* *      * *      * *  L-3 Unidyne, Inc. (from C2S2)    70JME12015    GTMO
Security Upgrades    13-Apr-12    30-Sep-12    Domestic*    USA    L-3 C2S2     
CPFF        * *      * *      * *      * *      * *      * *      * *      * * 
L-3 Unidyne, Inc. (from C2S2)    70CMS11039    LSV-3 Modifications/Upgrades   
12-Mar-12    30-Sep-12    Domestic    USA    L-3 C2S2      CPFF        * *     
* *      * *      * *      * *      * *      * *      * *  L-3 Unidyne, Inc.
(from C2S2)    70CMS11040    LSV-6 Modifications/Upgrades    12-Mar-12   
30-Sep-12    Domestic    USA    L-3 C2S2      CPFF        * *      * *      * * 
    * *      * *      * *      * *      * *  L-3 Unidyne, Inc. (from C2S2)   
70CMS11038    C4ISR Upgrades on Army Watercraft    12-Mar-12    30-Sep-12   
Domestic    USA    L-3 C2S2      CPFF        * *      * *      * *      * *     
* *      * *      * *      * *  L-3 Unidyne, Inc. (from GSES)    PENDING   
SPAWAR - INFRASTRUCTURE PROTECTION SOLUTIONS (IPS) RFP N65236-09-R-0022   
2-May-12    1-May-13    Domestic    USA    L-3 GSES      CPFF        * *      *
*      * *      * *      * *      * *      * *      * *  Seaport-e
N00178-04-D-4143 Task Orders    <-- Affected if the Seaport-e contract
N00178-04-D-4143 goes to Engility                                L-3 Unidyne,
Inc. (from Stratis)    2011-I-4-0002 Task 0015    ISEA Support for Training
Systems    7-Oct-09    9-Jul-13    Domestic    USA    L-3 Stratis      CPFF     
  * *      * *      * *      * *      * *      * *      * *      * *  L-3
Unidyne, Inc. (from Stratis)    2011-I-4-0002 Task FY01    Integrated Submarine
Imaging Systems Installation Services    17-Apr-08    9-Aug-12    Domestic   
USA    L-3 Stratis      CPFF        * *      * *      * *      * *      * *     
* *      * *      * *  L-3 Unidyne, Inc. (from Stratis)    2011-I-4-0002 Task
FY02    CV-TSC Installations    12-Nov-10    11-Nov-12    Domestic    USA    L-3
Stratis      CPFF        * *      * *      * *      * *      * *      * *      *
*      * *  L-3 Unidyne, Inc. (from Stratis)    2011-I-4-0002 Task N401    Fleet
Support for Ship Alteration Installations    11-Jul-06    1-Jan-12    Domestic
   USA    L-3 Stratis      CPFF        * *      * *      * *      * *      * * 
    * *      * *      * * 

 

Page 3 of 4



--------------------------------------------------------------------------------

Confidential treatment has been requested with respect to the information
contained with the [**] marking. Such portions have been omitted from this
filing and have been filed separately with the Securities and Exchange
Commission

 

L-3 Division

  

IDWA#

  

Program Name

  

Start Date

  

End Date

  

Internat’l/
Domestic

  

Country

  

Customer

   Contract
Type      Contract
Category
(New/
Follow-on)     Sole
Source /
Comp     Prime /
Sub     Contract
value     ITD$
thru
5/25/2012     ETC$     Target
Fee-
Profit%     Option
Periods
Included   L-3 Unidyne, Inc. (from Stratis)    2011-I-4-0002 Task N402   
Services and Material to support progressive repair capability    30-Jul-08   
31-Jul-13    Domestic    USA    L-3 Stratis      CPFF         * *      * *     
* *      * *      * *      * *      * *      * *  L-3 Unidyne, Inc. (from
Stratis)    2011-I-4-0002 Task N403    Integrated Submarine Imaging Systems
Installation Services    21-Nov-11    30-Sep-12    Domestic    USA    L-3
Stratis      CPFF         * *      * *      * *      * *      * *      * *     
* *      * *  L-3 Unidyne, Inc. (from Stratis)    2011-I-4-0002 Task N404   
Towed Systems Support Facility    1-Jul-12    31-Dec-12    Domestic    USA   
L-3 Stratis      CPFF         * *      * *      * *      * *      * *      * * 
    * *      * * 

 

* GTMO Security Upgrades are for US Government customer, but the work location
is Guantanamo Bay, Cuba

**

 

Page 4 of 4



--------------------------------------------------------------------------------

Appendix B

GENERAL TERMS AND CONDITIONS

For Supply & Services Subcontracts

This document, together with the attachments appended hereto constitutes the
Terms and Conditions for the Subcontract between the parties, and acceptance is
strictly limited to the terms and conditions contained herein. Additional or
differing terms, conditions or limitations of liability proposed by Seller,
whether in a quote, acceptance or delivery document shall have no effect unless
accepted in writing by Buyer. Agreement by Seller to furnish the goods or
services to these terms and conditions, or Seller’s commencement of such
performance or acceptance of payment shall constitute acceptance by Seller of
these Terms and Conditions.

 

1. Definitions

Words, as employed in this Agreement, shall have their normally accepted
meanings. The following terms shall have the described meaning:

 

(a) “Buyer” shall mean the party identified as the Buyer in this Subcontract.

 

(b) “Subcontract” shall mean the Purchase Order, Subcontract, or Contract, these
General Terms and Conditions, and any special conditions appended hereto or
documents incorporated herein.

 

(c) “Goods” shall mean those Goods identified in this Subcontract, which may be
changed, from time to time by the mutual written agreement of the parties.

 

(d) “Services” shall mean those Services identified in this Subcontract, which
may be changed, from time to time by the mutual written agreement of the
parties.

 

(e) “Seller” shall mean the party identified as the Seller in this Subcontract.

 

(f) “Franchise Distributor” shall mean a Distributor with which the Original
Component Manufacturer (OCM) or the Original Equipment Manufacturer (OEM) has a
contractual agreement to buy, stock, re-package, sell, and/or distribute its
products lines.

 

(g) “Independent Distributor (Broker)” shall mean a Distributor that purchases
parts with the intention to sell or redistribute them.

2. Price

The prices established by this Subcontract are firm fixed prices unless
otherwise stated in the Subcontract.

3. Schedule and Delivery; Notice of Delay

Seller shall strictly adhere to all Subcontract schedules. Time is and shall
remain of the essence in the performance of this Subcontract. Seller shall
notify Buyer in writing immediately of any actual or potential delay to the
performance of this Subcontract. Such notice shall include a revised schedule
and shall not constitute a waiver to Buyer’s rights and remedies hereunder.

4. New Materials; Packaging and Shipping

(a) All goods to be delivered hereunder shall consist of new materials;

(b) Seller shall prepare and package the goods to prevent damage or
deterioration and shall use best commercial practice for packing and packaging
of items to be delivered under this Subcontract, unless otherwise specified in
the Subcontract;

(c) Unless otherwise stated in the Subcontract, F.O.B. point shall be
Destination (Incoterms 2010 DDP for International transactions);

(d) For Subcontractors, Contract Manufacturers, OEM’s and Franchised
Distributors – Only new and authentic materials are to

be used in products delivered to Buyer. No counterfeit or suspect counterfeit
parts (See 16b for a definition of Counterfeit Items) are to be contained within
the delivered product. Parts shall be purchased directly from the OCMs/OEMs, or
through the OCM/OEMs Franchised Distributor. Documentation must be available
that authenticates traceability to the applicable OCM/OEM. Independent
Distributors (Brokers) shall not be used without written consent from Buyer.

(e) For Independent Distributors – Independent Distributor’s procedures shall
meet the requirements of IDEA-STD-1010 & SAE AS5553 and have a Quality
Management System certified to AS9120:2002. The original manufacturers
Certificate of Conformance (C of C) and all traceability documentation shall be
included with each shipment of parts. It shall include the manufacturer’s name,
part number, date codes, lot codes, serializations, and / or any other batch
identifications. Seller is to contact Buyer in the event that the original
OEM/OCM C of C and traceability documentation is not available. Inspections and
tests required are as noted on the Subcontract. All inspecting and testing shall
be performed to the original manufacturer’s specifications and parameters.
Recorded evidence of all testing performed shall be included with each shipment.
If suspect/counterfeit parts are furnished under this Subcontract and are found
in any of the Goods delivered hereunder, such items will be impounded by Buyer.
The Seller shall promptly replace such suspect/counterfeit parts with parts
acceptable to the Buyer and the Seller shall be liable for all costs relating to
the removal and replacement of said parts as specified in the Subcontract
requirements or Distributor’s insurance policies. All occurrences of suspect
and/or counterfeit parts will be immediately reported to the Buyer. Buyer
reserves all contractual rights and remedies to address grievances and
detrimental impacts caused by suspect/counterfeit parts.”

5. Inspection and Acceptance

(a) Buyer’s final acceptance of Goods or Services is subject to Buyer’s
inspection within sixty (60) days after receipt at Buyer’s facility or such
other place as may be designated by Buyer, notwithstanding any payment or prior
test or inspection.

(b) Seller and its suppliers shall establish and maintain a quality control and
inspection program as specified in the Subcontract. Subject to applicable
national security regulations, Buyer and Buyer’s representatives shall have the
right of access, on a non-interference basis, to any area of Seller’s or
Seller’s supply chain sub-tier premises where any part of the work is being
performed. Seller shall flow this requirement down to its sub tier supply chain
suppliers as a condition of this Subcontract. Seller shall, without additional
costs to Buyer, provide all reasonable in-plant accommodations, facilities, and
assistance for the safety and convenience of the Buyer and the Buyer’s
representatives in the performance of their duties.

(c) Seller shall keep and maintain inspection, test and related records, which
shall be available to Buyer or Buyer’s representative. Seller shall allow copies
to be made and shall furnish all information required by the Buyer or Buyer’s
representative.

 

 

  Page 1 of 7  



--------------------------------------------------------------------------------

GENERAL TERMS AND CONDITIONS

For Supply & Services Subcontracts

 

6. Rejection

If Seller delivers non-conforming Goods or Services, Buyer may, at its option
and Seller’s expense: (i) return the Goods for refund or credit; (ii) require
Seller to promptly correct or replace the Goods or Services; (iii) correct the
nonconformance; or (iv) obtain conforming Goods or Services from another source.
Buyer shall specify the reason for any return or rejection of nonconforming
Goods or Services and/or shall describe the action taken. Seller shall be liable
for any increase in costs, including procurement costs attributable to Buyer’s
rejection of the non-conforming Goods or Services. If Buyer determines or has
reason to believe that Goods provided contain suspect and/or counterfeit parts,
Buyer shall provide Seller the appropriate notice, impound the
suspect/counterfeit parts, and report all occurrences to ERAI and GIDEP.

7. Invoices

(a) Invoices may be mailed when Goods are shipped, but the time for payment
shall not commence until Buyer’s actual or scheduled receipt, whichever is
later, of items at their destination or upon satisfactory completion of
Services.

(b) Buyer shall promptly pay Seller the amount due within 45 days, except if
identified elsewhere in the Subcontract, unless the invoiced amount is in
dispute. Buyer may withhold payment for shortages and/or non-conforming Goods or
Services. Buyer may entertain discounts on Goods for expedited payments.

8. Changes

(a) By written order, Buyer may from time to time direct changes for:
(i) technical requirements; (ii) shipment or packing methods; (iii) place of
delivery, inspection or acceptance; (iv) reasonable adjustments in quantities,
delivery schedules or both; (v) amount of Buyer–furnished property; (vi) time of
performance; (vii) place of performance; and, (viii) terms and conditions of
this contract required to meet Buyer’s obligations under Government prime
contract or subcontract.

(b) If any such change causes an increase or decrease in the price or in the
time required for its performance, Seller shall promptly notify Buyer thereof
and assert its claim for equitable adjustment within thirty (30) days after the
change is ordered, and an equitable adjustment shall be made. However, nothing
in this provision shall excuse Seller from proceeding immediately with the
directed change(s). Changes shall not be binding upon Buyer except when
specifically confirmed in a written Subcontract or Change Order.

9. Force Majeure

The following events, and only the following events, shall constitute force
majeure under this Subcontract: (a) acts of God or of a public enemy; (b) acts
of Government; (c) fires; (d) floods; (e) epidemics; (f) quarantine
restrictions; (g) strikes; (h) freight embargoes; and, (i) unusually severe
weather. In each case, the failure to perform must be entirely beyond the
control and without the fault or negligence of the Seller. Each party shall give
the other immediate notice of any event that such party claims is a Force
Majeure Condition that would prevent the party from performing its obligations
hereunder, and of the cessation of the condition. A party’s notice under this
Section shall include the party’s good faith estimate of the likely duration of
the Force Majeure Condition.

10. Termination for Convenience

(a) Buyer may, by notice in writing, direct Seller to terminate work under this
Subcontract , solely to the extend such work is terminated by Buyer’s customer,
and such termination shall not constitute

default. In such event, Buyer shall have all rights and obligations accruing to
it either at law or in equity, including Buyer’s rights to title and possession
of the goods and materials paid for. Buyer may take immediate possession of all
work so performed upon notice of termination.

(b) Seller shall immediately stop work and limit costs incurred on the
terminated work.

(c) If such termination is for the convenience of the Buyer, Buyer, after
deducting any amount(s) previously paid, shall reimburse Seller for the actual,
reasonable, substantiated and allowable costs with the total amount to be paid
by the Buyer being determined by negotiation.

11. Termination for Default

(a) Buyer may, by written Notice of Default to Seller, terminate this
Subcontract in whole or in part if the Seller fails to: (i) deliver the Goods or
to perform the Services within the time specified in this Subcontract or any
extension; (ii) make progress, so as to endanger performance of this
Subcontract; or, (iii) perform any of the other material provisions of this
Subcontract, provided, however, in the event of either (ii) or (iii) Buyer has
provided Seller with prior written notice of the failure and a reasonable
opportunity to cure.

(b) Buyer may require Seller to transfer title and deliver to Buyer, in the
manner and to the extent directed by Buyer, any partially completed Goods and
raw material, parts, tools, dies, jigs, fixtures, plans, drawings, Services,
information and contract rights (Materials) as Seller has produced or acquired
for the performance of this Subcontract, including the assignment to Buyer of
Seller’s subcontracts. Seller further agrees to protect and preserve property in
the possession of Seller in which Buyer has an interest. Payment for completed
Goods delivered to and accepted by Buyer shall be at the Subcontract price.
Payment for unfinished Goods or Services, which have been delivered to and
accepted by Buyer and for the protection and preservation of property, shall be
at a price determined in the same manner as provided in the Termination for
Convenience provision hereof except that Seller shall not be entitled to profit.
Buyer may withhold from Seller monies otherwise due Seller for completed Goods
and/or Materials in such amounts as Buyer determines necessary to protect Buyer
against loss due to outstanding liens or claims against said Goods and
Materials.

(c) Seller shall promptly notify Buyer if Seller is the subject of any petition
in bankruptcy. In the event of Seller’s bankruptcy, Buyer may require Seller to
post such financial assurance, as Buyer, in its sole discretion, deems
necessary. Failure to post such financial assurance upon ten (10) days written
notice shall constitute a default under this Subcontract. The rights and
remedies of Buyer in this clause are in addition to any other rights and
remedies provided by law or under this Subcontract.

 

 

  Page 2 of 7  



--------------------------------------------------------------------------------

GENERAL TERMS AND CONDITIONS

For Supply & Services Subcontracts

 

12. Compliance with Laws

(a) The parties shall comply with all applicable provisions of Federal, state,
and local laws; ordinances and all lawful orders; rules, regulations. FAA, DOT
and other transportation regulations and Hazard Communication Standards
promulgated pursuant to the Occupational Health and Safety Act.

(b) The parties shall control the dissemination of and access to technical data,
information and other items received under this Subcontract in accordance with
U.S. export control laws and regulations.

(c) Export Control and Compliance.

If this order involves the delivery of products, software, technical data or
services (which includes design, assembly, testing, repair, maintenance or
modification to Buyer products or technologies) subject to United States export
control laws and regulations Seller shall comply with all applicable U.S. export
and re-export control laws and regulations and any local government export
regulations.

 

(1) ITAR Control and Compliance – Companies engaged in exporting or
manufacturing (whether exporting or not) of defense articles or furnishing
defense services are required to register with the Department of State,
Directorate of Defense Trade Controls (“DDTC”) in accordance with ITAR 22 C.F.R.
122. Seller, by its offer and/or acceptance of this order, represents that it is
registered with the DDTC. Proof of such registration will be promptly provided
to Buyer upon request.

 

(2) Non-U.S. Companies – Non-U.S. companies shall be registered as required
under its local government export regulations. Canadian companies must be
registered by the Canadian Federal or Provincial government authorities.

 

(3) Seller shall maintain it’s registration throughout the complete period of
performance of this order, including any warranty period, and shall immediately
notify Buyer in the event that any such registration and/or other required
authorization is revoked, expired or invalidated for any reason.

 

(4) Seller’s failure to comply with the entirety of this Article shall be cause
for default.

(d) Seller shall: (i) comply with the requirements of the Foreign Corrupt
Practices Act, as amended, (FCPA) (15 U.S.C. §§78dd-1, et. seq.), regardless of
whether Seller is within the jurisdiction of the United States; (ii) neither
directly nor indirectly, pay, offer, give, or promise to pay or give, any
portion of monies or anything of value received from Buyer to a non-U.S. public
official or any person in violation of the FCPA and/or in violation of any
applicable country laws relating to anti-corruption or anti-bribery; and,
(iii) Seller hereby agrees not to interact with any government official,
political party or public international organization on behalf of Buyer without
the prior written permission of the Buyer’s Procurement Representative.

13. Standards of Business Ethics and Conduct

The Parties will conduct its business fairly, impartially, and in an ethical and
proper manner. The Parties shall not engage in any personal, business or
investment activity that may be defined as a conflict of interest, whether real
or perceived. If a Party has cause to believe that the other Party or any
employee or agent of the Party has behaved improperly or unethically under this
contract, the Party is encouraged to exert reasonable effort to report such
behavior when warranted.

14. Intellectual Property

(a) If this Subcontract is issued to support a prime contract between the Buyer
and an agency of the United States Government and wherein said prime contract
includes either FAR 52.227-13 or DFAR 252.227-7038 (hereinafter, “Government
Prime Contract”), then:

 

(1) Buyer and Seller agree that the resulting order will comply with the
policies and procedures established by FAR 27.304-3(c) and agree that the
resulting order shall include provisions consistent with the above referenced
FAR or DFAR provisions relating to patent rights in inventions. Both parties
further agree to comply with all other applicable government procurement
regulations dealing with subcontractor rights in technical data, subject
inventions, copyrights, software, and other intellectual property, including
DFARS 252.227-7013 and DFARS 252.227-7014. Seller agrees to convey rights in
software and data to the U.S. Government consistent with such applicable
government procurement regulations; and

 

(2) Seller agrees to grant to Buyer and to Buyer’s subcontractors and customers
a limited, non-exclusive, non-transferable, paid-up worldwide license to use any
and all intellectual property (whether domestic or foreign), including patents,
copyrights, industrial designs and/or mask works owned or controlled by Seller
at any time or licensed to Seller, provided such a sublicense does not conflict
with any provisions of the license to the Seller (hereinafter, the “Seller’s
Intellectual Property”) for the sole purpose of fulfilling Buyer’s obligations
under the Government Prime Contract.

(b) If this Subcontract is issued for any purpose other than to support a
Government Prime Contract, then:

 

(1) Any work, writing, idea, discovery, improvement, invention (whether
patentable or not) trade secret or intellectual property of any kind first made
or conceived by Seller in the performance of this Subcontract or which is
derived from the use of information supplied by Buyer (hereinafter, the
“Foreground Intellectual Property”) shall be the property of the Buyer. Seller
shall disclose promptly all such Foreground Intellectual Property to Buyer, and
shall execute all necessary documents to perfect Buyer’s title thereto and to
obtain and maintain effective protection thereof. Any work produced under this
Subcontract is to be deemed a work-for-hire to the extent permitted by law, and,
to the extent not so permitted, shall be assigned to, and shall be, the
exclusive property of, the Buyer; and

 

(2) Seller hereby grants to Buyer, and to Buyer’s subcontractors and customers,
in connection with the use, offer for sale, or sale of products provided to or
work being performed for Buyer, an irrevocable, non-exclusive, paid-up,
worldwide license under any and all Seller’s Intellectual Property; and

 

(3) Seller hereby grants to Buyer, and to Buyer’s subcontractors and customers,
a perpetual, non-exclusive, paid-up, worldwide license to reproduce, distribute
copies of, perform publicly, display publicly, or make derivative works from any
software included in or provided with Goods or Services under this Subcontract
(hereinafter, the “Software Documentation”) as reasonably required by Buyer in
connection with Buyer’s testing or use of the Good or Service; and

 

(4)

Notwithstanding anything in the foregoing to the contrary, Seller shall in no
way be restricted with regard to the use or disclosure of any information,
designs or data which originated with Seller and Seller shall have the right
(including necessary rights under any patents or copyrights assigned to Buyer)
to use, disclose

 

 

  Page 3 of 7  



--------------------------------------------------------------------------------

GENERAL TERMS AND CONDITIONS

For Supply & Services Subcontracts

 

  and authorize others to use and disclose any such information, designs, and
data which originated with it provided that no Proprietary Information received
from Buyer is used or disclosed.

15. Proprietary Information and Rights

(a) Subject to 15(d) and Article 14, Intellectual Property, the Parties shall
only share Proprietary Information under a particular Purchase Order pursuant to
an existing Proprietary Information Agreement (PIA) [Ref: Insert PIA#];

(b) Unless otherwise agreed to in a subsequent writing or expressly set forth in
this Subcontract and subject to Article 15d, all specifications, information,
data, drawings, software and other items supplied to Buyer shall be disclosed to
Buyer without any restrictive rights on a non-proprietary basis;

(c) Unless otherwise agreed to in a subsequent writing or expressly set forth in
this Subcontract and subject to Article 15d, all specifications, information,
data, drawings, software and other items which are: (i) supplied to Seller by
Buyer; or, (ii) paid for by Buyer during the performance of this Subcontract
shall be treated as proprietary to Buyer and shall not be disclosed to any third
party without Buyer’s express written consent. Seller agrees not to use any such
furnished information except to perform this Subcontract; and,

(d) Applicable U.S. Government Procurement Regulations incorporated into this
Subcontract shall take precedence over any conflicting provision of this Article
15 to the extent that such Regulations so require. The incorporation by
reference of such U.S. Government Regulations dealing with Seller’s rights in
Technical Data, subject inventions, copyrights, software and similar
intellectual property are not intended to, and shall not, unless otherwise
required by applicable law, obviate or modify any greater rights which Seller
may have previously granted to Buyer pursuant to prior agreements between the
parties.

16. Goods Warranty

(a) Seller warrants the Goods delivered pursuant to this Subcontract, unless
specifically stated otherwise in this Subcontract, shall (i) be new; (ii) be and
only contain materials obtained directly from the OEM or an authorized OEM
reseller or distributor (Note – Independent Distributors (Brokers) shall not be
used by Seller without written consent from Buyer); (iii) not be or contain
Counterfeit Items; (iv) contain only authentic, unaltered OEM labels and other
markings; (v) have documentation made available upon request that authenticates
traceability to the applicable OEM; and (vi) be free from defects in
workmanship, materials, and design and be in accordance with all the
requirements of this Subcontract. Seller further warrants that the performance
of work and services shall conform with the requirements of this Subcontract.
These warranties shall survive inspection, test, final acceptance and payment of
Goods and Services;

(b) For purposes of this Section 16 Warranty, and Article 6 – Rejection, a
“Counterfeit Item” is defined to include, but is not limited to, (i) an item
that is an illegal or unauthorized copy or substitute of an OEM item; (ii) an
item that does not contain the proper external or internal materials or
components required by the OEM or that is not constructed in accordance with OEM
specification; (iii) an item or component thereof that is used, refurbished or
reclaimed but the Seller represents as being a new item; (iv) an item that has
not successfully passed all OEM required testing, verification, screening and
quality control but that Seller represents as having met or passed such
requirements; or (v) an item with a label or other

marking intended, or reasonably likely, to mislead a reasonable person into
believing a non-OEM item is a genuine OEM item when it is not;

(c) Seller warrants that any hardware, software, and firmware Goods delivered
under this Subcontract to the extent reasonably possible: (i) do not contain any
viruses, malicious code, Trojan horse, worm, time bomb, self-help code, back
door, or other software code or routine designed to (a) damage, destroy, or
alter any software or hardware; (b) reveal, damage, destroy, or alter any data;
(c) disable any computer program automatically; or (d) permit unauthorized
access to any software or hardware; and (ii) do not contain any 3rd party
software (including software that may be considered free software or open source
software) that (a) may require any software to be published, accessed or
otherwise made available without the consent of Buyer or (b) may require
distribution, copying or modification of any software free of charge;

(d) This warranty shall cover a period 12 months following delivery; and,

(e) Remedies shall be at Buyer’s election, including those specified in Article
6 herein.

17. Services Warranty

Unless stated otherwise in the documents accompanying these terms and
conditions, Seller shall warrant all Services against defects in performance for
a period of one year following delivery. If this Subcontract includes the
provision of Services, Seller warrants that it has and will maintain sufficient
trained personnel to promptly and efficiently execute the Services contemplated
under this Subcontract. Seller further warrants that the Services shall be
performed to at least the standard of performance reasonably expected of similar
service providers in Buyer’s geographic region.

18. International Transactions

(a) Payment will be in United States dollars unless otherwise agreed to by
specific reference in this Subcontract.

(b) When Buyer has identified an offset obligation directly related to the
performance of this Subcontract in its solicitation or in relation to any
properly enacted modification, and Seller’s performance of this Subcontract
generates offset credits which Buyer could use to satisfy that identified offset
obligation, then Buyer shall have the right to such Seller offset credits. The
Buyer shall have no rights to any other offset credits that may be generated by
the Seller in connection with this Subcontract. The Seller agrees to provide all
reasonably necessary information in such form as may be required to enable Buyer
to obtain the aforementioned offset credits.

19. Indemnification

(a) Seller agrees to indemnify and save Buyer harmless from any loss, cost or
expense claimed by third parties for property damage and bodily injury,
including death, caused solely by the negligence or willful misconduct of
Seller, its agents, employees or Seller’s affiliates in connection with Seller’s
work under this Contract.

Buyer agrees to indemnify and save Seller harmless from any loss, cost or
expense claimed by third parties for property damage and bodily injury,
including death, caused solely by the negligence or willful misconduct of Buyer,
its agents or employees in connection with Seller’s work under this Contract.

 

 

  Page 4 of 7  



--------------------------------------------------------------------------------

GENERAL TERMS AND CONDITIONS

For Supply & Services Subcontracts

 

If the negligence or willful misconduct of both Seller and Buyer (or a person
identified above for whom each is liable) is the sole cause of such damage or
injury, the loss, cost or expenses shall be shared between Seller and Buyer in
proportion to their relative degrees of negligence or willful misconduct and the
right of indemnity shall apply for such proportion.

(b) Should Buyer’s use, or use by its distributors, subcontractors or customers,
of any Goods or Services purchased from Seller be enjoined, be threatened by
injunction, or be the subject of any legal proceeding, Seller shall, at its sole
cost and expense, either: (i) substitute fully equivalent non-infringing Goods
or Services; (ii) modify the Goods or Services so that they no longer infringe
but remain fully equivalent in functionality; (iii) obtain for Buyer, its
distributors, subcontractors or customers the right to continue using the Goods
or Services; or, (iv) if none of the foregoing is possible, refund all amounts
paid for the infringing Goods or Services.

(c) Seller shall without limitation as to time, defend, indemnify and hold Buyer
harmless from all liens which may be asserted against property covered
hereunder, including without limitation mechanic’s liens or claims arising under
Worker’s Compensation or Occupational Disease laws and from all claims for
injury to persons or property arising out of or related to such property unless
the same are caused solely and directly by Buyer’s negligence.

20. Buyer’s Property

(a) All drawings, tools jigs, dies, fixtures, materials, and other property
supplied or paid for by Buyer shall be and remain the property of Buyer; and if
Seller fails to return such property upon Buyer’s demand, Buyer shall have the
right, upon reasonable notice, to enter Seller’s premises and remove any such
property at any time without being liable for trespasses or damages of any sort.

(b) All such items shall be used only in the performance of work under this
Subcontract unless Buyer consents otherwise in writing.

(c) Seller shall have the obligation to maintain any and all property furnished
by Buyer to Seller and all property to which Buyer acquires an interest by this
Subcontract and shall be responsible for all loss or damage to said property
except for normal wear and tear.

(d) Upon request, Seller shall provide Buyer with adequate proof of insurance
against such risk of loss or damage.

(e) Seller shall clearly mark, maintain an inventory, and keep segregated or
identifiable all of Buyer’s property.

21. Insurance

If this Subcontract is for the performance of Services on Buyer’s premises, or,
Seller utilizes their own vehicles to deliver Goods to Buyer’s facility, Seller
shall maintain the following insurance in at least the minimum amounts stated
herein.

Seller shall also maintain, and Seller shall cause its subcontractors to
maintain, such general liability, property damage, employers’ liability, and
worker’s compensation insurance, professional errors and omissions insurance,
motor vehicle liability (personal injury and property damage) insurance and
aviation liability as are maintained in their normal and ordinary course of
business. Upon request by the Buyer, Seller shall provided certificates of
insurance evidencing limits of not less than the following:

 

1. Commercial General Liability $5,000,000 combined single limit per occurrence
(including products/completed operations and contractual liability coverage)

2. Workers’ Compensation Statutory for the jurisdiction where the work is to be
performed, including Federal Acts if applicable Employers’ Liability, $1,000,000
each person/accident. In states where Workers’ Compensation insurance is a
monopolistic state-run system (e.g., Ohio, Washington, North Dakota, and
Wyoming), Seller shall add Stop Gap Employers Liability with limits not less
than $500,000 each accident or disease. To the extent that any work to be
performed is subject to the Jones Act, the Longshore and Harbor Workers
Compensation Act, or the Defense Base Act, the Workers’ Compensation policy must
be endorsed to cover such liability under such Act.

 

3. Automobile Liability $5,000,000 combined single limit per accident

Some or all of the following additional insurance coverages may be required,
depending upon the nature of the work to be performed by the Subcontractor.
Final determinations of insurance coverage requirements will be made based on
the Subcontract’s statement of work.

If Applicable:

 

  A. Professional Liability $5,000,000 per claim

 

  1. Internet Liability and Network Protection (Cyberrisk) insurance with limits
of at least $2,500,000 each claim or wrongful act.

 

  2. Media Liability insurance with limits of at least $2,500,000 each claim or
wrongful act.

 

  B. Aviation Liability including products $50,000,000 per occurrence (including
aircraft products and completed operations and War, Hijacking and other perils
(AVN 52D)

 

  C. Hangarkeepers’ Liability $50,000,000 per occurrence

 

  D. All Risk Property Insurance Replacement Value (covering property of Buyer
or Buyer’s customer in the care, custody or control of Seller and include Buyer
as Loss Payee.

 

  E. Fidelity or Crime insurance covering employee dishonesty, including but not
limited to dishonest acts of Seller , its employees, agents, subcontractors and
anyone under Seller’s supervision or control. The Seller shall be liable for
money, securities or other property of Buyer. Seller shall include a client
coverage endorsement written for limits of at least $1,000,000 and shall include
Buyer as Loss Payee.

 

  F. Environmental Insurance (Contractor’s Pollution Liability) with limits of
at least $5,000,000 each occurrence, claim, or wrongful act and $10,000,000
aggregate. The policy must include Buyer, its Affiliates, and their directors,
officers, and employees as Additional Named Insureds. Seller shall provide a
copy of the Additional Insured endorsement to Buyer. If required within the
scope of Seller’s work to be performed, the insurance required herein cannot
exclude coverage for bodily injury, property damage, pollution or environmental
harm resulting from or arising out of the work to be performed, asbestos, lead
or silica-related claims, claims arising out of microbial matter or bacteria,
testing, monitoring, measuring operations or laboratory analyses, or liability
arising out of the operation of a treatment facility. The policy must contain a
separation of insureds clause. If a motor vehicle is used in connection with the
work to be performed, the Business Automobile Liability policy will include
coverage at least as broad as Insurance Services Office (ISO) CA 99 48 and be
endorsed to include Motor Carrier Act endorsement MCS 90.

 

 

Page 5 of 7



--------------------------------------------------------------------------------

GENERAL TERMS AND CONDITIONS

For Supply & Services Subcontracts

 

  G. Pollution Legal Liability with limits of at least $3,000,000 each
occurrence, claim, or wrongful act and $6,000,000 aggregate

The above limits may be satisfied by any combination of both primary and excess
limits. Seller shall arrange a waiver of subrogation for the above and with the
exception of 2., B., C.,. shall name Buyer as an additional insured under each
of the above policies and shall provide to Buyer, within fifteen (15) days of
Buyer issuance of this subcontract, a Certificate of Insurance evidencing
compliance with this section.

22. Release Of Information

Seller shall not publish any information developed under this Subcontract, nor
disclose, confirm, or deny any details about the existence or subject matter of
this Subcontract, or use Buyer’s name in connection with Seller’s sales
promotion or publicity without prior written approval of the Buyer.

23. Disputes

The provisions of this Subcontract shall be interpreted in accordance with the
laws of the State of New York without resort to said state’s Conflict of Law
rule, and in accordance with its fair meaning and not strictly against either
party. Pending final resolution of a dispute hereunder, Seller shall proceed
diligently with the performance of this Subcontract and in accordance with all
the Terms and Conditions contained herein and with the Buyer’s direction
thereof. Buyer and Seller shall each bear its own costs of processing any
dispute hereunder. In no event shall the Seller acquire any direct claim or
direct course of action against the United States Government.

24. Assignments and Subcontracting

(a) Neither this Subcontract nor any interest herein nor claim hereunder may be
transferred, novated, assigned or delegated by Seller; nor may all or
substantially all of this Subcontract be further subcontracted by Seller without
the prior written consent of Buyer. Lack of consent shall not be deemed as a
waiver or otherwise relieve Seller of its obligations to comply fully with the
requirements hereof.

(b) Notwithstanding the above, Seller may, without Buyer’s consent, assign
moneys due or to become due hereunder provided Buyer continues to have the right
to exercise any and all of its rights hereunder, settle any and all claims
arising out of, and enter into amendments to the Subcontract without notice to
or consent of the assignee. Buyer shall be given prompt notice of any
assignment. Amounts so assigned shall continue to be subject to any of Buyer’s
rights to set-off or recoupment under this Subcontract or at law.

(c) Either Party may assign this Subcontract to any successor in interest.

25. Government Contracts

For each Subcontract awarded in support of and charged to a U.S. Government
Contract, Supplement 1 – U.S. Government Contract Provisions from the Federal
Acquisition Regulation (FAR) [Buyer’s Form CC009] and Supplement 2 – U.S.
Government Contract Provisions from the Defense Federal Acquisition Regulation
[Buyer’s Form CC010] shall apply along with any other applicable flow-downs
required by the Federal Acquisition Regulation (FAR) or the Defense Federal
Acquisition Regulation Supplement (DFARS) or any other Federally published
Supplement. All such appended FAR, DFARS, or other clauses are incorporated by
reference as if set forth at length herein. The Seller shall ensure that all
such applicable flow-down

clauses are included in each lower tier subcontract with Seller’s suppliers.

26. Order of Precedence

In the event of a conflict between these Terms and Conditions and other portions
of the Subcontract, the order of precedence shall be: (a) any typed provisions
on the face of Buyer’s Subcontract specifically modifying the terms of this
Subcontract; (b) the terms and conditions set forth in that certain Master
Supply Agreement executed between Buyer and Seller; (c) these Terms and
Conditions; and, (d) any other provisions set forth in the Buyer’s Subcontracts
including any terms and conditions stated or referenced therein.

27. Independent Contractor Status

Seller is, and shall remain, an independent contractor during the performance of
this Subcontract.

28. Communication with Buyer’s Customer

Buyer shall be solely responsible for any and all communication with Buyer’s
customer regarding this or any related Subcontract.

29. Survivability

All of the provisions of this Subcontract shall survive the termination (whether
for convenience or default), suspension or completion of this Subcontract unless
they are clearly intended to apply only during the term of this Subcontract.

30. Audit Rights

Buyer reserves the right, to the extent required by applicable law or regulation
to have U.S. Government representative audit Seller’s records to assure
compliance with the terms of this Subcontract. Seller shall make available all
data reasonably requested by Buyer.

31. Taxes

Unless this Subcontract specifies otherwise, the price of this Subcontract
includes, and Seller is liable for and shall pay, all taxes, impositions,
charges and exactions imposed on or measured by this Subcontract except for
applicable sales and use taxes that are separately stated on Seller’s invoice.
Prices shall not include any taxes, impositions, charges or exactions for which
Buyer has furnished a valid exemption certificate or other evidence of
exemption.

32. Electronic Transmissions

(a) The parties agree that if this Subcontract is transmitted electronically,
neither party shall contest its validity, or any acknowledgment thereof, on the
basis that this Subcontract or acknowledgment contains an electronic signature.

(b) Seller shall, at Buyer’s request and Seller’s expense, send and receive
business transactions by electronic means using Web-based technologies. Such
Web-based technologies for electronic transmissions may include a) email and
(b) the Internet directly between Buyer and Seller.

33. Standards on Slavery and Human Trafficking in the Supply Chain

 

  (a) Suppliers – Pursuant to the California Transparency in Supply Chains Act
and consistent with our commitment to excellence and corporate social
responsibility, Buyer supports the eradication of human trafficking and slavery
in supply chains around the world, including in our own. Buyer sets forth the
following Company Standards that its suppliers must meet in order to do business
with Buyer:

 

  •  

Suppliers that provide goods or services to Buyer shall operate in full
compliance with the laws of their respective countries and with all other
applicable laws, rules and regulations.

 

 

  Page 6 of 7  



--------------------------------------------------------------------------------

GENERAL TERMS AND CONDITIONS

For Supply & Services Subcontracts

 

  •  

Suppliers shall employ only workers who meet the applicable minimum legal age
requirement for employment in the country or countries in which they are doing
business.

 

  •  

Suppliers shall not employ any prison, indentured or forced labor.

 

  •  

Suppliers must comply with all applicable laws, regulations and industry
standards on working hours and working conditions.

 

  •  

Suppliers must certify that materials incorporated into goods provided to Buyer
comply with the laws regarding slavery and human trafficking of the country or
countries in which they are doing business.

 

(b) As a condition of doing business with Buyer, our suppliers must comply with
these Company Standards. Buyer will continue to develop monitoring systems to
assess and ensure compliance. If Buyer determines that a supplier has violated
these Standards, Buyer may, in its discretion, either terminate the business
relationship and/or require the supplier to implement a corrective action plan
as a condition of future business.

34. LIMITATION OF LIABILITY

IN NO EVENT SHALL SELLER BE LIABLE FOR INDIRECT, SPECIAL, CONSEQUENTIAL,
MULTIPLE OR PUNITIVE DAMAGES, OR ANY DAMAGE DEEMED TO BE OF AN INDIRECT OR
CONSEQUENTIAL NATURE ARISING OUT OF OR RELATED TO ITS PERFORMANCE UNDER THE
CONTRACT, WHETHER BASED UPON BREACH OF CONTRACT, WARRANTY, NEGLIGENCE AND
WHETHER GROUNDED IN TORT, CONTRACT, CIVIL LAW OR OTHER THEORIES OF LIABILITY,
INCLUDING STRICT LIABILITY. TO THE EXTENT THAT THIS LIMITATION OF LIABILITY
CONFLICTS WITH ANY OTHER PROVISION(S) OF THIS CONTRACT, SAID PROVISION(S) SHALL
BE REGARDED AS AMENDED TO WHATEVER EXTENT REQUIRED TO MAKE SUCH PROVISION(S)
CONSISTENT WITH THIS PROVISION. IN NO EVENT SHALL THE TOTAL CUMULATIVE LIABILITY
OF SELLER OR ITS SUBCONTRACTORS OR SUPPLIERS OF ANY TIER WHETHER IN CONTRACT,
WARRANTY, TORT (INCLUDING NEGLIGENCE OR STRICT LIABILITY) OR OTHERWISE FOR THE
PERFORMANCE OR BREACH OF THE CONTRACT OR ANYTHING DONE IN CONNECTION THEREWITH
EXCEED THE CONTRACT PRICE. NOTWITHSTANDING ANYTHING ELSE IN THE CONTRACT TO THE
CONTRARY, THE STATED MONETARY LIMITATION HEREINABOVE IS THE MAXIMUM LIABILITY
SELLER HAS TO THE BUYER.


 

 

Page 7 of 7



--------------------------------------------------------------------------------

Appendix C

Confidential treatment has been requested with respect to the information
contained with the [**] marking. Such portions have been omitted from this
filing and have been filed separately with the Securities and Exchange
Commission

 

L-3 Division

  

Program Name

  

Proposed Scope

  

Start Date

  

End Date

  

Internat’l/
Domestic

  

Country

  

Customer

   Contract
Category
(New/
Follow-on)     Sole
Source  /
Comp     Prime
/ Sub     Exclusivity     Exh A   L-3 Communication Systems - East (from C2S2)
   United States Coast Guard (USCG) National Security Cutter (NSC), USCGC
STRATTON (WMSL-752) Automated Communications Resource Manager (ACRM) and ExComms
Upgrades    Long lead material and production of 68 PWAs    6/1/2012   
5/31/2013    Domestic    USA    L-3 C2S2      * *      * *      * *      * *   
  * *  L-3 Communication Systems - East (from C2S2)    Integrated Cyber
Operations (ICO) Pillar   

1. Electronic Key Management System (EKMS)

 

2. Crypto Modernization

 

3. Cryptographic Equipment/High Assurance Internet Protocol Equipment (HAIPE)

 

4. TEMPEST (Tests Emissions Security)

 

5. Information Assurance

 

6. Security Engineering

 

7. Shipboard Interior/Exterior Communications

   40934    7//12/2014    Domestic    USA    L-3 C2S2      * *      * *      *
*      * *      * *  L-3 Link Simulation & Training (from C2S2)    Japanese
Landing Craft Air Cushion (LCAC)    Link to provide a “Deep Skirt Model” for
Japan’s LCAC Full Mission Simulator Upgrade    6/1/2013 (estimated)    6/1/2014
(estimated)    International    Japan    C2S2 who is the prime to the Japanes
Ministry of Defense      * *      * *      * *      * *      * *  Link
Simulation & Training (from MPRI)    Operations, Training and Resource Support
Services (OPTARSS II) - L-3 Team    Multiple Award (??? Primes) IDIQ for US Army
Forces Command (FORSCOM) to provide services and support for operations and
training of Army units at domestic installations.    TBD    TBD    Domestic   
   PEO-STRI      * *      * *      * *      * *      * *  Link Simulation &
Training (from MPRI)    Maneuver Center of Excellence (MCOE) Training and
Support Services    Multiple Award (??? Primes) IDIQ for US Army Maneuver Center
of Excellence (Fort Benning, GA) to provide services and support for training of
Army units at Fort Benning, GA, and its associated training areas.    TBD    TBD
   Domestic       Army Field User      * *      * *      * *      * *      * * 

 

Page 1 of 8



--------------------------------------------------------------------------------

Confidential treatment has been requested with respect to the information
contained with the [**] marking. Such portions have been omitted from this
filing and have been filed separately with the Securities and Exchange
Commission

 

    

L-3 Division

  

Program
Name

  

Proposed
Scope

  

Start
Date

  

End Date

  

Internat’l/
Domestic

  

Country

  

Customer

   Contract
Category
(New/
Follow-on)     Sole
Source /
Comp     Prime /
Sub     Exclusivity     Exh A   L-3 IEC (from C2S2)    Seaport Video Scout FoS
CM3/MC3 Development    Next generation video scout development    2/13/2013   
2/13/2014    Domestic    USA    C2S2 (U.S. Navy as end customer)      * *      *
*      * *      * *      * *  L-3 Interstate Electronics (from GSES)    Port
Security for Sub Bases in Vietnam    SEIT, wireless comm, data management
services for port security    TBD    TBD    International    Vietnam    GS&ES   
  * *      * *      * *      * *      * *  L-3/D.P. Associates Inc. (from GSES)
   Contracted Advisory and Assistance Services IV (CAAS IV) ID/IQ    Provide
training analysis, curriculum and courseware development.    2/3/2010   
Anticipate subcontract will run through Oct 2016    Domestic    US    GSES (USAF
end customer)      * *      * *      * *      * *      * *  L-3/D.P. Associates
Inc. (from C2S2)    4143-M805-06 (Purchase Orders issued against IDWA) IDWA
options run through 1/3/15    PMA-299 Program Support (Option Yr 2)    1/4/2012
   1/3/2013    Domestic    US    L-3 C2S2 (US Navy ultimate customer)      * * 
    * *      * *      * *      * *  L-3/D.P. Associates Inc. (from C2S2)   
4143-M805-06 (Purchase Orders issued against IDWA) IDWA options run through
1/3/15    PMA-263 TDL 20 Program Support (Option Yr 2)    1/4/2012    1/3/2013
   Domestic    US    L-3 C2S2 (US Navy ultimate customer)      * *      * *     
* *      * *      * *  L-3/D.P. Associates Inc. (from C2S2)    4143-M805-06
(Purchase Orders issued against IDWA) IDWA options run through 1/3/15    PMA-263
TDL 36 Program Support (Option Yr 2)    1/4/2012    1/3/2013    Domestic    US
   L-3 C2S2 (US Navy ultimate customer)      * *      * *      * *      * *     
* *  L-3 D.P. Associates Inc. (from MPRI)    Arab Academy for Science,
Technology & Maritime Transport    Provide training and simulation based
products for Arab Academy Maritime and Railroad training efforts    Upon program
funding - TBD    NLT 30 Jun 2014    International    Egypt    Arab Academy for
Science, Technology, and Marine Transport      * *      * *      * *      * *   
  * *  L-3 STRATIS (from C2S2)    SPAWAR EUCOM C4ISR IT Support Services (Joint
Warfighter)    Support US Navy, Armed Services and Unified Commands in all
aspects of C4ISR engineering, continuing operations, managing technology
refreshment for SPAWAR customers.    6/15/2011    TBD    Domestic    USA    L-3
C2S2      * *      * *      * *      * *      * *  L-3 STRATIS (from C2S2)   
Intelligence Operations and Communications Support Capabilities and Solutions
(IOCS)    The purpose of this contract is to provide services and supplies to
the SCR Division in support of a subset of intelligence and communications
projects, including special warfare mission requirements, systems engineering
and integration for intelligence/intelligence related fixed-base and mobile
communications and computer systems; and communications support for intelligence
surveillance and reconnaissance systems including unmanned vehicles, systems
training and operational support.    4/12/2012    TBD    Domestic    USA    L-3
C2S2      * *      * *      * *      * *      * * 

 

Page 2 of 8



--------------------------------------------------------------------------------

Confidential treatment has been requested with respect to the information
contained with the [**] marking. Such portions have been omitted from this
filing and have been filed separately with the Securities and Exchange
Commission

 

L-3 Division

  

Program
Name

  

Proposed Scope

  

Start
Date

  

End
Date

  

Internat’l/
Domestic

  

Country

  

Customer

   Contract
Category
(New/
Follow-on)     Sole
Source /
Comp     Prime /
Sub     Exclusivity     Exh A   L-3 GSS (from GSES)    FEMA PAMSS    FEMA’s
National Continuity Programs (NCP) with program and mission support services.
L-3 STRATIS will provide Task Manager(s) and the majority of required staff,
fully qualified, for awarded task orders related to Operation Rendezvous (OPRON)
(Gvt RFP No HSFWEMW-12-R-0001)    3/6/2012    TBD    Domestic    USA    L-3 GSES
     * *      * *      * *      * *      * *  L-3 STRATIS (from C2S2)    SPAWAR
Battlespace Awareness (BA) Pillar    The contractor shall provide support for a
broad range of Government services and solutions (equipment and services)
associated with full system life cycle support including research, development,
test, evaluation, production and fielding of sustainable, secure, survivable,
and interoperable C5ISR, Information Operations, Enterprise Information Services
(EIS) and Space capabilities.    1/31/2012    TBD    Domestic    USA    L-3 C2S2
     * *      * *      * *      * *      * *  L-3 STRATIS (from C2S2)    SPAWAR
Integrated Cyber Operations (ICO) Pillar    The ICO Portfolio requirements
encompass all aspects of information assurance including cryptographic devices
and Network User Authentication. Tasks supported under this procurement will be
related to delivering capabilities to operate, secure and defend networks and
data in support of the warfighter’s mission.    1/31/2012    TBD    Domestic   
USA    L-3 C2S2      * *      * *      * *      * *      * *  L-3 STRATIS (from
C2S2)    SPAWAR Decision Superiority (DS) Pillar    The anticipated work will
include engineering and development of command and control (C2) systems and
application development for command, control, and decision support systems to
enable utilization of information and decision aids to support decision making.
   1/31/2012    TBD    Domestic    USA    L-3 C2S2      * *      * *      * *   
  * *      * * 

 

Page 3 of 8



--------------------------------------------------------------------------------

Confidential treatment has been requested with respect to the information
contained with the [**] marking. Such portions have been omitted from this
filing and have been filed separately with the Securities and Exchange
Commission

 

L-3 Division

  

Program
Name

  

Proposed
Scope

  

Start
Date

  

End
Date

  

Internat’l/
Domestic

  

Country

  

Customer

   Contract
Category
(New/
Follow-on)     Sole
Source /
Comp     Prime /
Sub     Exclusivity     Exh A   L-3 STRATIS (from C2S2)    SPAWAR Business and
Force Support (BFS) Pillar    The anticipated work will support the customers’
ability to execute mission-essential business operations and other business and
force support functions by developing, delivering and supporting systems and
applications in the functional areas of Acquisition, Financial Management,
Civilian Personnel ,Legal, Administration, Military Manpower and Personnel,
Logistics (includes Facilities, Environmental, Material, and Supply Management),
Training & Education, Medical, Travel, Strategic Planning, Base Facility
Support, and Security Systems.    1/31/2012    TBD    Domestic    USA    L-3
C2S2      * *      * *      * *      * *      * *  L-3 STRATIS (from C2S2)   
SPAWAR Production, Installation and In-Service (PII) Pillar    The anticipated
work will include life cycle logistics, training and large-scale integration
efforts to deliver and sustain C5ISR mission capabilities for surface, shore,
sub-surface platforms and foreign military sales activities and cases.   
1/31/2012    TBD    Domestic    USA    L-3 C2S2      * *      * *      * *     
* *      * *  L-3 STRATIS (from C2S2)    SPAWAR Transport and Computing
Infrastructure (TCI) Pillar    The anticipated work will include the Ashore,
Afloat, Mobile, Joint, and Federal Infrastructure business areas to include
communications, satellite and jointspace communications, networks, network
operations, network management, common computing environment, infrastructure to
include all hardware and software components, cloud computing, afloat data
centers and server hosting environments, consolidated network enterprise
services components, and wireless networking.    1/31/2012    TBD    Domestic   
USA    L-3 C2S2      * *      * *      * *      * *      * *  L-3 STRATIS (from
C2S2)    Software and Systems Engineering Services Next Generation (SSES
NextGen)    Provide engineering and technical services to the CECOM LCMC SEC,
its components and their successors    1/3/2011    TBD    Domestic    USA    L-3
C2S2      * *      * *      * *      * *      * *  L-3 STRATIS (from C2S2)   
Seaport-e    IT, Cyber Security    TBD    TBD    Domestic    USA    L-3 C2S2   
  * *      * *      * *      * *      * *  L-3 STRATIS (from C2S2)    Seaport-e
TO - DON/AA ITD IT Systems & Applications Support    Providing IT Services   
7/12/2012    TBD    Domestic    USA    L-3 C2S2      * *      * *      * *     
* *      * * 

 

Page 4 of 8



--------------------------------------------------------------------------------

Confidential treatment has been requested with respect to the information
contained with the [**] marking. Such portions have been omitted from this
filing and have been filed separately with the Securities and Exchange
Commission

 

L-3 Division

  

Program Name

  

Proposed
Scope

  

Start
Date

  

End Date

  

Internat’l/
Domestic

  

Country

  

Customer

   Contract
Category
(New/
Follow-on)     Sole
Source /
Comp     Prime /
Sub     Exclusivity     Exh A   L-3 Unidyne, Inc (from C2S2)    SPAWAR-
PRODUCTION, INSTALLATION, AND IN-SERVICE SUPPORT (PII)    The scope of this
contract covers the entire spectrum of non-inherently governmental services and
solutions (equipment and services) associated with the full system lifecycle
support including research, development, test, evaluation, production and
fielding of sustainable, secure, survivable, and interoperable Command, Control,
Communications, Computers, Combat Systems, Intelligence, Surveillance,
Reconnaissance (C5ISR), Information Operations, Enterprise Information Services
(EIS) and Space capabilities. Although not limited beyond the description above,
this contract has a primary focus on mission capabilities within the Production,
Installation, AND In-Service Support Portfolio (PII).    8/1/2012    7/31/2017
   Domestic (with the possibility of some DoD tasking taking place in
international locations)       SPAWAR      * *      * *      * *      * *      *
*  L-3 Unidyne, Inc (from C2S2)    SPAWAR- TRANSPORT & COMPUTING INFRASTRUCTURE
(TCI)    The scope of this contract covers the entire spectrum of non-inherently
governmental services and solutions (equipment and services) associated with the
full system lifecycle support including research, development, test, evaluation,
production and fielding of sustainable, secure, survivable, and interoperable
Command, Control, Communications, Computers, Combat Systems, Intelligence,
Surveillance, Reconnaissance (C5ISR), Information Operations, Enterprise
Information Services (EIS) and Space capabilities. Although not limited beyond
the description above, this contract has a primary focus on mission capabilities
within the Transport and Computing Infrastructure (TCI) Portfolio.    8/1/2012
   7/31/2017    Domestic (with the possibility of some DoD tasking taking place
in international locations)       SPAWAR      * *      * *      * *      * *   
  * * 

 

Page 5 of 8



--------------------------------------------------------------------------------

Confidential treatment has been requested with respect to the information
contained with the [**] marking. Such portions have been omitted from this
filing and have been filed separately with the Securities and Exchange
Commission

 

L-3 Division

  

Program
Name

  

Proposed
Scope

  

Start
Date

  

End Date

  

Internat’l/
Domestic

  

Country

  

Customer

   Contract
Category
(New/
Follow-on)     Sole
Source  /
Comp     Prime /
Sub     Exclusivity     Exh A   L-3 Unidyne, Inc    SPAWAR- DECISION SUPERIORITY
(DS)    The scope of this contract covers the entire spectrum of non-inherently
governmental services and solutions (equipment and services) associated with the
full system lifecycle support including research, development, test, evaluation,
production and fielding of sustainable, secure, survivable, and interoperable
Command, Control, Communications, Computers, Combat Systems, Intelligence,
Surveillance, Reconnaissance (C5ISR), Information Operations, Enterprise
Information Services (EIS) and Space capabilities. Although not limited beyond
the description above, this contract has a primary focus on mission capabilities
within the Decision Superiority Portfolio.    8/1/2012    7/31/2017    Domestic
(with the possibility of some DoD tasking taking place in international
locations)       SPAWAR      * *      * *      * *      * *      * *  L-3
Unidyne, Inc (from C2S2)    SPAWAR - BUSINESS & FORCE SUPPORT (BFS)    The scope
of this contract covers the entire spectrum of non-inherently governmental
services and solutions (equipment and services) associated with the full system
lifecycle support including research, development, test, evaluation, production
and fielding of sustainable, secure, survivable, and interoperable Command,
Control, Communications, Computers, Combat Systems, Intelligence, Surveillance,
Reconnaissance (C5ISR), Information Operations, Enterprise Information Services
(EIS) and Space capabilities. Although not limited beyond the description above,
this contract has a primary focus on mission capabilities within the Business
and Force Support (BFS) Portfolio.    8/1/2012    7/31/2017    Domestic (with
the possibility of some DoD tasking taking place in international locations)   
   SPAWAR      * *      * *      * *      * *      * * 

 

Page 6 of 8



--------------------------------------------------------------------------------

Confidential treatment has been requested with respect to the information
contained with the [**] marking. Such portions have been omitted from this
filing and have been filed separately with the Securities and Exchange
Commission

 

L-3 Division

  

Program Name

  

Proposed Scope

  

Start Date

  

End Date

  

Internat’l/

Domestic

  

Country

  

Customer

   Contract
Category
(New/
Follow-on)      Sole
Source /
Comp      Prime /
Sub      Exclusivity      Exh A   L-3 Unidyne, Inc (from C2S2)    SPAWAR -
BATTLESPACE AWARENESS (BA)    The scope of this contract covers the entire
spectrum of non-inherently governmental services and solutions (equipment and
services) associated with the full system lifecycle support including research,
development, test, evaluation, production and fielding of sustainable, secure,
survivable, and interoperable Command, Control, Communications, Computers,
Combat Systems, Intelligence, Surveillance, Reconnaissance (C5ISR), Information
Operations, Enterprise Information Services (EIS) and Space capabilities.
Although not limited beyond the description above, this contract has a primary
focus on mission capabilities within the Battle-space Awareness (BA) Portfolio.
   8/1/2012    7/31/2017    Domestic (with the possibility of some DoD tasking
taking place in international locations)       SPAWAR      **         **        
**         **         **    L-3 Unidyne, Inc (from C2S2)    SPAWAR - INTEGRATED
CYBER OPERATIONS SUPPORT (ICO)    The scope of this contract covers the entire
spectrum of non-inherently governmental services and solutions (equipment and
services) associated with the full system lifecycle support including research,
development, test, evaluation, production and fielding of sustainable, secure,
survivable, and interoperable Command, Control, Communications, Computers,
Combat Systems, Intelligence, Surveillance, Reconnaissance (C5ISR), Information
Operations, Enterprise Information Services (EIS) and Space capabilities.
Although not limited beyond the description above, this contract has a primary
focus on mission capabilities within the Integrated Cyber Operations (ICO)
Portfolio.    8/1/2012    7/31/2017    Domestic (with the possibility of some
DoD tasking taking place in international locations)       SPAWAR      **      
  **         **         **         **    L-3 Unidyne, Inc (from C2S2)    SPAWAR
- NATIONAL CAPITOL REGION (NCR) ELECTRONIC SECURITY SYSTEMS RFP N65236-09-R-0159
AWARD PENDING    NCR Security Engineering Support of Systems Engineering
analysis and development services for Anti-Terrorism/Force Protection Systems   
3/1/2012    2/28/2017    Domestic       SPAWAR      **         **         **   
     **         **    L-3 Unidyne, Inc (from C2S2)    US COAST GUARD - LIFE
SUPPORT SYSTEMS TECHNICAL ASSISTANCE (SEAPORT-E TASK ORDER RFP N00024-11-R-3410
AWARD PENDING)    Services for Program and Technical Support for the United
States Coast Guard Life Support Systems    PLANNED 10/1/2011    9/30/2014   
Domestic       US COAST GUARD      **         **         **         **        
**   

 

Page 7 of 8



--------------------------------------------------------------------------------

Confidential treatment has been requested with respect to the information
contained with the [**] marking. Such portions have been omitted from this
filing and have been filed separately with the Securities and Exchange
Commission

 

L-3 Division

  

Program Name

  

Proposed Scope

  

Start Date

  

End Date

  

Internat’l/

Domestic

  

Country

  

Customer

   Contract
Category
(New/
Follow-on)      Sole
Source /
Comp      Prime /
Sub      Exclusivity      Exh A   Seaport-e (N00178-04-D-4143) Task Orders   
<-- Affected if the Seaport-e contract N00178-04-D-4143 goes to Engility      
                     L-3 Unidyne, Inc. (from C2S2)    N00178-04-D-4143 Seaport
Task Order RFP N0024-12-R-3129 for CV-TSC Support to NUWC Keyport   
Modification and installation of upgrades and alterations to the Tactical
Support Center on Aircraft Carriers.    9/18/2012 (estimated)    17-Sep-15   
Domestic    USA    NUWC Keyport      **         **         **         **        
**    L-3 Unidyne, Inc. (from C2S2)    N00178-04-D-4143 Seaport Task Order RFP
N0024-12-R-3291 for Surveillance Radar Engineering support to NSWC Port Hueneme
Division Dam Neck    Provide engineering, logistics, and technical support to
the U.S. Navy on shipboard surveillance radars    7/1/2012 (estimated)   
30-Jun-15    Domestic    USA    NSWC PHD Dam Neck Detachment      **         **
        **         **         **    3Di Tech (from C2S2)    SPAWAR Joint C4ISR
   Field Technical Support    Not Awarded    Not Awarded    Both    Global   
SPAWAR      **         **         **         **         **    3Di Tech (from
C2S2)    SPAWAR Transport and Computing Infrastructure (TCI) Pillar    Field
Technical Support    Not Awarded    Not Awarded    Both    Global    SPAWAR     
**         **         **         **         **    3Di Tech (from C2S2)    SPAWAR
Battle Awareness Pillar    Field Technical Support    Not Awarded    Not Awarded
   Both    Global    SPAWAR      **         **         **         **         **
   3Di Tech (from C2S2)    SPAWAR Intergrated Cyber Operations (ICO) Pillar   
Field Technical Support    Not Awarded    Not Awarded    Both    Global   
SPAWAR      **         **         **         **         **    3Di Technologies
(from GSES)    Equatorial Guinea    Provide satellite communications and
technical supprt    est 2/12    est 2/13    International    Equatorial Guinea
   L-3 GS&ES      **         **         **         **         **    3Di Tech
(from LOTSD)    D-Lite    Satellite Comms/IT Services & Support    Not Awarded
   Not Awarded    International    Afghan    Intel Community      **         **
        **         **         **    3Di Tech (from MPRI)    CJPS    Satellite
Comms/IT Comms Service & Support    Undetermined    Undetermined   
International    Global    DOJ/DOS      **         **         **         **   
     **    3Di Tech (from MPRI)    CNTPO    Satellite Comms/IT Service & Support
   Not Awarded    Not Awarded    International    Global    DoD/USG      **   
     **         **         **         **    ESSCO (from GSES)    China Lake   
Design and build a truck for    TBD    120 Days ARO    Domestic    USA    L-3
GS&ES for US Army      **         **         **         **         **    ESSCO
(from GSES)    Unknown    Design and build a Super Sentinel for Jordan    TBD   
150 Days ARO    International    Jordan    L-3 GS&ES      **         **        
**         **         **    ESSCO (from GSES)    Mobile Surveilance Systems
(MSS)    Design and build 2 covert surveillance SUVs for the Royal Saudi Family
   TBD    150 Days ARO    International    KSA    L-3 GS&ES      **         **
        **         **         **   

 

Page 8 of 8



--------------------------------------------------------------------------------

Appendix D

TEAMING AGREEMENT

BETWEEN

 

[DIVISION NAME] a Division of L-3     [COMPANY NAME] [DIVISION ADDRESS]   AND  
[ADDRESS] [City, State      Zip]     [City State, Zip]

This “Agreement” is made and entered into this      day of             , 2012 by
and between [DIVISION NAME]                      (“Prime Contractor”) and
[COMPANY NAME]              (“Subcontractor”). Prime Contractor and
Subcontractor are sometimes hereinafter referred to as “Team Member(s).”

RECITALS

WHEREAS, the                                          (“Customer”) will issue or
has issued a solicitation or requirement under which the Customer will request
proposals for the provision of certain supplies and/or services to support the
                                         Note – Program needs to be clearly
defined especially when a Program is either an IDIQ or a Base Subcontract with
Options (“Program”);

WHEREAS, Prime Contractor intends to submit a proposal or proposals for the
Program pursuant to this Agreement (hereinafter “Proposal”);

WHEREAS, Subcontractor’s products or services complement, supplement, or support
the products or services of Prime Contractor’s planned Proposal for the Program;

WHEREAS, Subcontractor shall provide the products and/or services stated in
Exhibit A and Prime Contractor and/or its subcontractors shall be responsible
for its products, services, and the remainder of the Program, including overall
Program management;

WHEREAS, the Team Members, consistent with Federal and State laws governing
restraint of trade and competition, believe that a cooperative and necessarily
complementary effort between the two will result in an offer to the Customer
that is the most advantageous combination of technical, managerial, and cost
solutions, that is fully compliant with all laws, and that increases competition
for the Program; and

WHEREAS, the Team Members, to this end, desire to enter into this Agreement to
provide for the joint preparation of a Proposal in response to the Program.

NOW THEREFORE, in consideration of the premises, as well as the mutual
obligations herein made and undertaken, the Team Members, intending to be
legally bound, hereby covenant and agree as follows:

Section 1.

ALLOCATION OF RESPONSIBILITY; SUBMISSION OF PROPOSAL

1.1. The Prime Contractor shall take principal charge of preparing and
submitting the Proposal in response to the Program and performing the work
entailed in the resulting prime contract (“Prime Contract”). Subcontractor shall
provide appropriate and high quality personnel and use its best efforts to
prepare those technical portions of the Proposal relating to, and perform the
work entailed in, the areas described in Exhibit A, subject to the direction of
the Prime Contractor. Subcontractor shall assist in such additional
responsibilities assigned by Prime Contractor by mutual agreement between the
parties. In addition, the Subcontractor agrees to provide the products and
services necessary for successfully supporting any benchmark, test, or other
demonstration of its products or services called for by the Program.

 

-Page 1 of 9-



--------------------------------------------------------------------------------

1.2. The Subcontractor shall also prepare and submit a cost proposal for the
work entailed in the areas described in Exhibit A. The cost or pricing data
contained therein shall be broken down and provided in the time and manner
prescribed by the Prime Contractor so as to enable it to comply fully with the
evaluation and reporting requirements in the Program. The Proposal shall contain
or be accompanied by accurate, current and complete pricing information in
sufficient detail to permit costing of the Prime Contract and negotiation of the
subcontract for the Exhibit A work. Nothing contained herein shall be construed
to require the disclosure of proprietary cost or pricing data to the Prime
Contractor. However, the Subcontractor does agree to make said proprietary data
available to the Customer’s auditors in accordance with applicable regulations.

1.3. The Team Members shall jointly develop cost targets for those portions of
the Program to be performed by the Subcontractor so as to maximize the
competitiveness of the Proposal. The Subcontractor agrees to propose costs that
meet the agreed-upon targets.

1.4. The Subcontractor agrees to meet all deadlines reasonably imposed to meet
the Proposal submission deadlines, or any amendments thereto, set forth in the
Program.

1.5. The Prime Contractor will keep the Subcontractor fully advised of any
change that may affect the Subcontractor’s area of responsibility. The Prime
Contractor, however, shall have the right to determine the final contents of the
Proposal. If requested by the Prime Contractor, the Subcontractor will ensure
the availability of appropriate high quality management and technical personnel
to assist the Prime Contractor in any discussions and negotiations with the
Customer. However, except as otherwise directed by the Prime Contractor, all
communications with the Customer concerning the Program shall be through Prime
Contractor.

1.6. The Proposal submitted to the Customer shall contain and identify the
Subcontractor’s contribution to the Proposal for the work identified as the
Subcontractor’s responsibility in Exhibit A hereto.

1.7. Team Members shall perform such additional effort subsequent to the
submission of the Proposal as appears reasonable to obtain the Prime Contract.

1.8. Subcontractor hereby authorizes Prime Contractor to use Subcontractor’s
logos and trademarks to prepare the Proposal and to market Subcontractor’s
products or services under the Prime Contract. Prime Contractor agrees to use
the logos and trademarks in accordance with any written policies or directions
provided by Subcontractor to Prime Contractor.

Section 2.

PARTICIPATION IN COMPETITIVE PROPOSALS

2.1. Select one of the clauses below in the alternative and delete the Gray
text:

EXCLUSIVE: During the effective term of this Agreement, each Team Member agrees
that it will not, directly or indirectly, in any manner, participate in any
activity that is competitive to this Agreement, and that it will not compete
independently, including the independent submission of a proposal to the
Customer for the Program. However, this Agreement shall not preclude either
party from bidding or contracting independently from the other on any other
Government or industry program that may develop or arise in the general area of
business related to this Agreement.

NON-EXCLUSIVE: Both Team Members may respond to the Program independently of the
effort anticipated by this Agreement, including in combination with third
parties. However, Team Members shall not use any data or information collected
or received under this Agreement to further said efforts. In order to protect
Proprietary Information, each party agrees to inform the other party where it
elects or

 

-Page 2 of 9-



--------------------------------------------------------------------------------

earnestly contemplates working on the Program outside the scope of this
Agreement. This Agreement shall not preclude either party from bidding or
contracting independently from the other on any Government or industry program
that may develop or arise in the general area of business related to this
Agreement. Nor shall this Agreement preclude either Team Member from offering to
sell, or selling, to others any supplies or services that it may regularly offer
for sale, even though such supplies or services may be included in the Proposal.

Section 3.

AWARD OF SUBCONTRACT

3.1. In the event that the Prime Contractor is awarded the Prime Contract for
this Program, each Team Member agrees to negotiate in good faith and proceed in
a timely manner to execute a mutually acceptable subcontract for the work to be
performed by the Subcontractor and identified in Exhibit A. Subcontractor
acknowledges that unless otherwise agreed in Exhibit A, Prime Contractor may
itself provide or may use other subcontractors to provide under the Program
services or products that are similar to or compete with Subcontractor’s product
or services in Exhibit A.

3.2. The Team Members acknowledge that the subcontract, and any modifications
thereto, may be subject to the consent or approval of the Customer. The Prime
Contractor agrees to use all reasonable efforts to secure such consent or
approval.

3.3. The subcontract shall include terms and conditions that are required to be
flowed down by law, regulation or the Program, such other provisions as the
Prime Contractor may reasonably require for the performance of its obligations
under the Prime Contract, including but not limited to a termination for
convenience and a changes clauses. The subcontract shall also include such other
provisions upon which mutual agreement is reached.

3.4. The award of the subcontract contemplated under this Agreement is subject
to all the following conditions:

 

  3.4.1. Award of a Prime Contract to Prime Contractor;

 

  3.4.2. Inclusion in the Prime Contract of subcontract requirements that are
substantially similar to those proposed under this Agreement and the Program;

 

  3.4.3. Furnishing by the Subcontractor to Prime Contractor all certifications,
representations, and cost and pricing data or basis for exemptions as required
by applicable law or regulation, by the Program, or by the Prime Contract;

 

  3.4.4. Customer’s specific approval of Subcontractor as a subcontractor, if
required, which approval Prime Contractor shall make a good faith effort to
obtain; and

 

  3.4.5. Mutual agreement of the parties to the statement of work, financial
terms, and contractual provisions.

3.5. Unless otherwise mutually agreed, the Team Members agree to negotiate in
good faith a subcontract for the Prime Contract, with the understanding that any
such subcontract shall be subject to changes based on Prime Contractor’s final
definitized Prime Contract.

Section 4.

LIMITATION OF RIGHT TO REIMBURSEMENT, PAYMENT, OR COMPENSATION

4.1. Each party to this Agreement will bear the respective costs, risks, and
liabilities incurred by it as a result of its obligations and efforts under this
Agreement. Therefore, neither the Prime Contractor nor the Subcontractor shall
have any right to reimbursement, payment, or compensation of any kind from the
other during the period prior to the execution of any resulting subcontract,
between the Prime Contractor and the Subcontractor for the work described in
this Agreement. Each party shall be responsible for its respective taxes,
duties, tariffs, fees, imports, and other charges.

 

-Page 3 of 9-



--------------------------------------------------------------------------------

Section 5.

PROPRIETARY INFORMATION AND TECHNICAL DATA

5.1. Each Team Member agrees to handle the proprietary data (“Proprietary
Information”) of the other in accordance with the terms and conditions of the
Proprietary Information Agreement (PIA) attached hereto as Exhibit B, and
incorporated herein. Where the term of the PIA attached hereto will expire prior
to the expiration of this Agreement, the Team Members agree that by
incorporation herein, the term of the PIA shall extend until the termination of
this Agreement, notwithstanding any earlier termination date set forth in the
PIA.

5.2. Both Team Members confirm and agree that neither their consultants nor
their employees shall be requested or otherwise encouraged to obtain or provide
information of the Customer or any third party, which may not be legally
disclosed, whether by reason of security classification or other legal
restriction. Furthermore, each Team Member agrees not to knowingly accept or use
any such information in any proposal developed under the Program.

5.3. Technical data exchanged hereunder may be subject to United States Export
Control laws and regulations as currently enacted, or as subsequently
modified. Accordingly, the parties shall strictly abide by all applicable U.S.
Export Control laws and regulations governing the transfer, export, or re-export
of technical data. Proprietary Information exchanged under this agreement may
contain technical data that is categorized on either:

 

  5.3.1. The United States Munitions List and, as such, subject to the
International Traffic in Arms Regulations (ITAR, 22 C.F.R. §§120-130); or

 

  5.3.2. The Commerce Control List, and as such, subject of the Export
Administration Regulations (EAR, 15 C.F.R. §§730-774).

Accordingly, each party represents and warrants that it shall not transfer the
other party’s technical data directly or indirectly to any individual, employee,
company, or other entity without first complying with all requirements of the
ITAR, the EAR, and any other applicable export restrictions, including the
requirement for obtaining any export license, if applicable. Further, any such
disclosure shall not be without an express written notification to the
originating party. Technical data that is controlled by the ITAR, EAR, or other
applicable export restrictions shall not be released to foreign nationals,
including foreign national employees, employees’ companies, or other entities
without first obtaining the appropriate export license or other approval from
the U.S. Government. Where the U.S. Government amends the applicable rules,
regulations, or laws controlling the export of technical data, Subcontractor
agrees to comply with the rules, regulations, or laws as amended.

5.4. Notwithstanding anything to the contrary herein, Prime Contractor may use
data furnished by Subcontractor hereunder in performing its obligations under
this Agreement or the subcontract and may include the data in the Proposal.
Where Subcontractor requests in writing that such data contain a restrictive
legend, Prime Contractor shall mark such data with the restrictive legend
provided in writing by Subcontractor but only to the extent U.S. Government
regulations or laws permit the restrictive legend.

Section 6.

SOLICITATION OF EMPLOYEES

6.1. Each Team Member agrees that, during the period of this Agreement, the term
of any resultant subcontract, and for six (6) months thereafter, each party
agrees not to directly or indirectly solicit or hire the employees of the other
party assigned to work in connection with this Agreement and the Program without
the prior written approval of the other party. The parties further agree to
include a

 

-Page 4 of 9-



--------------------------------------------------------------------------------

non-solicitation provision, similar to this provision, in any subcontract that
results from this Agreement. However, neither party will be precluded from
hiring any employee of the other party who responds to any public notice or
advertisement of an employment opportunity unrelated to the Program.

Section 7.

ACCESS TO CLASSIFIED OR RESTRICTED INFORMATION

7.1. Notwithstanding anything to the contrary herein, access to or use of any
information that is classified, limited access information, For Official Use
Only information, or any other type of restricted access information shall be
governed by the relevant regulations, laws, and agreements promulgated by the
U.S. Government.

Section 8.

LIMITATIONS ON THE NATURE OF THE AGREEMENT

8.1. This Agreement does not constitute or create a joint venture, pooling
arrangement, partnership, or formal business organization of any kind, other
than a contractor team arrangement as set forth in FAR §9.601, and the rights
and obligations of the parties shall be only those expressly set forth herein.
Neither Team Member shall have authority to bind the other except to the extent
authorized herein. Nothing herein shall be construed as providing for the
sharing of profits or losses arising out of the effort of either of the Team
Members. This Agreement only binds the parties named hereto. It is not intended
and does not bind any other entity owned in whole or in part by of L-3
Communications Corporation, including, but not limited to subsidiaries,
affiliated companies, joint ventures, or corporations.

Section 9.

RIGHTS IN INTELLECTUAL PROPERTY

9.1. Intellectual property shall remain the property of the originating party,
and except as set specifically forth in this Agreement, nothing in this
Agreement shall be interpreted as granting any right or license. In the event of
joint inventions, discoveries, or development, the Team Members shall establish
their respective rights by good faith negotiations between them taking into
consideration their respective contributions. In this regard, it is recognized
and agreed that the Team Members may be required to, and shall, grant licenses
or other rights to the Customer to inventions, data, and information under such
standard provisions which may be contained in the Prime Contract contemplated by
this Agreement or required by law; provided, however, such licenses or other
rights shall not exceed those required by the Prime Contract or by law. Neither
Team Member shall take any action, or fail to take any required action, which
prejudices the rights of the other Team Member in joint inventions, discoveries,
or developments.

Section 10.

PUBLICITY

10.1. Any news release, public announcement, advertisement, or other publicity
proposed for release by Subcontractor concerning the Program, either Team
Member’s efforts in connection with the Proposal, or any resulting Prime
Contract or subcontract, will be subject to the good faith review and written
approval of Prime Contractor prior to release.

Section 11.

DESIGNATION OF RESPONSIBLE INDIVIDUALS AND NOTICE

11.1. All notices, certificates, acknowledgments, and other reports hereunder,
shall be in writing and shall be mailed by registered or certified mail, postage
prepaid, sent by confirmed facsimile or telecopy, or otherwise delivered by
hand, overnight courier or by messenger, addressed to the parties at the address
set forth below in §11.2 or at such other address as a party shall have
furnished to the other

 

-Page 5 of 9-



--------------------------------------------------------------------------------

party in writing. Each such notice or other communication shall be treated as
effective or having been given when delivered if delivered personally, if sent
by mail, at the earlier of its receipt or 96 hours after the same has been
deposited in a regularly maintained receptacle for the deposit of mail,
addressed and mailed as set forth above, or if by Email, upon sender receipt of
electronic confirmation that recipient is in receipt of the email.

11.2. All communications relating to this Agreement shall be directed to the
specific person designated to represent the Prime Contractor and the
Subcontractor on this Program, as set forth below. Each Team Member shall
appoint one Program and one contractual representative. These appointments shall
be kept current during the period of this Agreement. Communications, which are
not properly directed to the persons designated to represent the Prime
Contractor and the Subcontractor, shall not be binding upon the Prime Contractor
or the Subcontractor.

 

  11.2.1. For Prime Contractor:

 

     

CONTRACTUAL

  

PROGRAM

Name:       Title:       Email:       Phone:       Fax:       Address:      
City, State, Zip:      

 

  11.2.2. For Subcontractor:

 

     

CONTRACTUAL

  

PROGRAM

Name:       Title:       Email:       Phone:       Fax:       Address:      
City, State, Zip:      

Section 12.

TERMINATION

12.1. This Agreement shall automatically terminate effective upon the date of
the happening or occurrence of any one of the following events or conditions:

 

  12.1.1. Official Customer announcement or notice of the cancellation of the
Program;

 

  12.1.2. The receipt of written notice from the Customer that it will not award
a contract for this Program to the Prime Contractor;

 

  12.1.3. The receipt of official Customer notice that either the proposed
Subcontractor or subcontract will not be approved under the Prime Contract, that
substantial areas of the Subcontractor’s proposed responsibility have been
eliminated from the requirements, or that Prime Contractor must competitively
procure Subcontractor’s products or services and Subcontractor does not offer
the best value pursuant to said competition;

 

  12.1.4. Award of a subcontract by the Prime Contractor to the Subcontractor.

12.1.4.1 However, if a subcontract is awarded to the Subcontractor for a Program
which contemplates multiple awards by way of delivery orders, task orders, etc.,
or any options, this Agreement shall remain in effect until all such future
orders or options for

 

-Page 6 of 9-



--------------------------------------------------------------------------------

the Program have been awarded, unless this Agreement is otherwise terminated in
its entirety upon the happening or occurrence of any one of the other events or
conditions set forth in this §12.1;

 

  12.1.5. Mutual agreement of the parties to terminate the Agreement;

 

  12.1.6. [Optional Period – fill in]             (#) year[s]] after the
effective date of this Agreement, provided, however, if the Proposal has been
submitted and is under evaluation by the Customer at the expiration of such
period, this Agreement shall remain in effect unless this Agreement is otherwise
terminated in its entirety upon the happening or occurrence of any one of the
other events or conditions set forth in this §12.1;

 

  12.1.7. A material breach by either Team Member of any of the provisions
contained herein;

 

  12.1.8. The filing by or against either Team Member in any court of competent
jurisdiction of a petition in bankruptcy or insolvency, or for reorganization,
or for the appointment of a receiver or trustee; or the making of an assignment
for the benefit of creditors;

 

  12.1.9. Prime Contractor elects in its sole discretion not to submit a
Proposal in response to the Program;

 

  12.1.10. Notification by the Customer or a good faith determination by Prime
Contractor, that Subcontractor’s involvement creates an organizational conflict
of interest (“OCI”), and Prime Contractor’s good faith determination that
Subcontractor cannot sufficiently mitigate such OCI;

 

  12.1.11. The Customer debars or suspends either party from contracting;

 

  12.1.12. Failure of the parties to reach agreement on a subcontract within a
reasonable time after the award of a Prime Contract; or

 

  12.1.13. Delivery of past performance or evaluation data from Subcontractor
that Prime Contractor reasonably determines to jeopardize the likelihood of an
award of the Prime Contract.

12.2. Notwithstanding anything to the contrary in §12.1, where there is a
protest against the award of a contract or the institution of any type of action
or legal proceeding designed to challenge Customer’s award of a contract in this
Program, this Agreement will not terminate until after there is a final
decision, which has not been appealed, or cannot be appealed, on the protest or
other legal action or proceeding.

12.3. If the Customer materially changes the Program’s content by adding or
deleting work elements (e.g., adding the work being performed on one or more
other programs) after the parties enter into this Agreement, the parties shall
enter into good faith negotiations to modify this Agreement in light of such
changes to the Program. If the parties fail to agree upon a modification to this
Agreement within a reasonable time under the circumstances, either party may
terminate this Agreement.

12.4. If this Agreement is terminated for any reason other than pursuant to
§12.1.7, either party is free to pursue its individual technical approach in
association with the successful contractor or a third party for the Program.
Where this Agreement is terminated pursuant to §12.1.7 for material breach, only
the non-breaching party is free to pursue its individual technical approach in
association with the successful contractor or a third party for the Program.

 

-Page 7 of 9-



--------------------------------------------------------------------------------

12.5. All terms and conditions of this Agreement that by their nature are
intended to survive termination, including but not limited to §§5, 6, 9, 10, 13,
14, 15, 16, 17, and Exhibit B, shall remain enforceable subsequent to
termination.

Section 13.

LIMITED WARRANTY

13.1. Each Team Member warrants that it has the right to enter into this
Agreement and can fully perform all obligations herein undertaken.

13.2. Each Team Member warrants that the data, information, and other material
furnished to the other Team Member does not infringe any third-party rights in
any U.S. patent, copyright, trademark, semiconductor mask, or trade secret.

13.3. Subcontractor warrants that any and all pricing data or pricing
information provided for submission to the Customer is true, current, accurate,
and complete. Subcontractor shall indemnify Prime Contractor for all losses and
expenses that arise out of any breach of this warranty.

Section 14.

LIMITATION OF LIABILITY

14.1. Except for claims based on any infringement of proprietary rights, in no
event shall either Team Member be liable to the other, as a result of the
performance of this Agreement, for any loss of profits; any incidental, special,
exemplary, or consequential damages; or any claims or demands brought against
the other Team Member, even if such Team Member has been advised of the
possibility of such damages.

Section 15.

APPLICABILITY OF STATE LAW

15.1. This Agreement shall be construed under the laws of the State of New York,
except for the conflict of laws provisions, for all matters subject to state
law. To the extent that the laws, rules, and regulations for U.S. Government
procurement apply, then the laws commonly referred to as U.S. Government
contract law shall apply.

15.2. All disputes arising out of or related to this Agreement will be subject
to the exclusive jurisdiction and venue of the State of New York, and the
parties hereby consent to such jurisdiction and venue. THE PARTIES HEREBY WAIVE
TRIAL BY JURY WITH RESPECT TO ANY DISPUTE RELATING TO THIS AGREEMENT.

Section 16.

COMPLIANCE WITH LAWS AND REGULATIONS

16.1. Team Member agrees at all times to comply with all applicable Federal,
State, and local laws, rules and regulations, including but not limited to,
Executive Order 11246 as amended on Equal Opportunity, the Fair Labor Standards
Act, the Walsh-Healy Public Contracts Act, the Foreign Corrupt Practices Act,
and the Procurement Integrity Act.

 

-Page 8 of 9-



--------------------------------------------------------------------------------

Section 17.

AGREEMENT

17.1. Upon signing by their duly authorized representatives, this Agreement
shall become a mutually binding agreement by and between Prime Contractor and
Subcontractor. It shall not be varied, except by an instrument in writing of
subsequent date duly executed by an authorized representative of each party.

17.2. This Agreement contains the entire agreement between the Team Members and
supersedes any previous understandings, commitments, or agreements, oral or
written, with respect to the Program, the Proposal, or any resulting subcontract
or other work.

17.3. The parties agree that this Agreement may be executed by fax, facsimile,
email, or similar electronic means and shall be as effective as and as binding
as if the Agreement was executed with original signatures. The parties also
agree that this Agreement may be executed in duplicate, with each party
retaining one original.

17.4. The failure of either party at any time to require performance by the
other party of any provision hereof, shall in no way effect the right of the
party not requiring performance to enforce same. Nor shall waiver by said party
of any breach of any provision hereof be taken or held to be a waiver of the
provision itself.

17.5. If, for any reason, any provision of this Agreement is determined to be
illegal or otherwise invalid or unenforceable under applicable present or future
laws or regulations, that provision shall be deemed not to be a part of this
Agreement, and so much of the remainder of this Agreement as shall otherwise
remain intelligible shall be given full force and effect and shall bind the
parties.

17.6. This Agreement may not be assigned or otherwise transferred, including by
operation of law, by Subcontractor in whole or in part, without the express
prior written consent of Prime Contractor.

IN WITNESS WHEREOF, each of the Team Members hereto has caused this Agreement to
be executed by its duly authorized representative as of the day and year first
above written.

 

PRIME CONTRACTOR     SUBCONTRACTOR BY:  

 

    BY:  

 

NAME:  

 

    NAME:  

 

TITLE:  

 

    TITLE:  

 

DATE:  

 

    DATE:  

 

 

-Page 9 of 9-



--------------------------------------------------------------------------------

EXHIBIT A

STATEMENT OF WORK

 

A.1 Subcontractor’s Proposal Obligations

 

A.2 Subcontractor’ Prime Contract Obligations

 

A.3 Work Share

 

-Page A-1-



--------------------------------------------------------------------------------

PROPRIETARY INFORMATION AGREEMENT

Between

L-3 COMMUNICATIONS [insert Division name]

And

[COMPANY NAME]

This Agreement is made and entered into between [Division Name]             , a
Division of L-3             [Fill in Corporate Entity]         (“L-3”), having a
place of business at                      and [COMPANY NAME] having a place of
business at [COMPANY ADDRESS] (“Company”). For purposes of this Agreement, a
party to this Agreement is referred to individually as a “Party,” while
collectively both parties are referred to as “Parties.” This Agreement applies
to the exchange of technical, financial, competition-sensitive information, or
other business sensitive information, some of which may be deemed to be
Proprietary Information as hereinafter defined.

1. Purpose: The Parties desire to provide a mechanism and capability for the
exchange of Proprietary Information for the purpose of     [INSERT
PURPOSE]         (“Purpose”).

2. Disclosure Period: The duration of this Agreement during which either Party
may furnish to the other relating to and for the Purpose shall be for a period
of two (2) years from the effective date of this Agreement, unless otherwise
extended by the Parties in writing (“Disclosure Period”).

3. Term: The term of the Agreement (including the Protection Period) shall begin
on the date of disclosure and ending three years from the end of the Disclosure
Period.

4. Coordinators: Coordinators for each Party shall supervise the disclosure of
Proprietary Information. The Coordinators are identified below:

 

     

FOR L-3 [DIVISION]

  

FOR COMPANY

Name:       Title:       Email:       Phone:       Fax:       Address:      
City State Zip:      

A Party may change its Coordinators by written notice to the other Party.
However, all Proprietary Information, as hereinafter defined, exchanged under
this Agreement shall be afforded the protection of this Agreement even if not
furnished to the Coordinators listed above.

 

-Page B-1-



--------------------------------------------------------------------------------

5. Proprietary Information:

 

a. “Proprietary Information” shall be any and all business, technical and other
information which is identified or labeled as “Proprietary” or “Confidential,”
whether written, oral or otherwise furnished by one Party (the “Disclosing
Party”) to the other Party (the “Receiving Party”) and shall include, but not be
limited to all data, reports, interpretations, forecasts and records which
Receiving Party or its respective agents or employees shall have been furnished
or had access to heretofore or hereafter in the course of the Parties’
discussions. Proprietary Information shall also include information received as
a result of plant tours, demonstrations or other visual or audio presentations
or verbal disclosures that the Disclosing Party indicates in writing to the
Receiving Party no later than thirty (30) business days after conveying such
information that it is Proprietary Information.

 

b. The foregoing shall not apply to:

 

  i. Information that at the time of disclosure had been previously published
and available to the public;

 

  ii. Information which is published after disclosure and available to the
public, unless such publication is a breach of this Agreement;

 

  iii. Information which, prior to disclosure hereunder was already in the
possession of the Receiving Party as evidenced by records kept in the ordinary
course of business or by proof of actual prior possession; and

 

  iv. Information, which subsequent to disclosure hereunder, is obtained from a
third person who (insofar as is known) is not in violation of any contractual,
legal or fiduciary obligation with respect to such information.

 

c. If any exception listed above in §5.b applies to only a portion of any
confidential data, the remainder shall continue to be subject to the foregoing
prohibitions and restrictions. Proprietary Information is not to be deemed to be
in the public domain merely because any part of the Proprietary Information is
embodied in a general disclosure or because individual features, components, or
combinations thereof are now or become known to the public.

6. Restrictions: Each Party agrees that, during the term of this Agreement it
shall: (a) use any Proprietary Information disclosed to it only for the Purpose
stated above; (b) not disclose the Proprietary Information to any third party;
(c) not disclose the Proprietary Information to any employee who does not have a
need-to-know such information; and (d) employ the same standard of care it uses
to protect its own Proprietary Information, paying particular attention to avoid
disclosing Proprietary Information to employees or parties who may be or are
also examining or participating in business opportunities competitive to the
Purpose. In no case shall the standard of care with respect to the Proprietary
Information be less than reasonable care.

The Receiving Party shall not be liable for inadvertent disclosure or use of
information received hereunder if, upon discovery of such, it shall take
reasonable steps to prevent any further inadvertent disclosure or unauthorized
use. The Receiving Party may make disclosure pursuant to requirements of a
solicitation anticipated by the Purpose of this Agreement, provided it is
appropriately marked with restrictive legends. If the Receiving Party is
requested or required (by oral questions, interrogatories, requests for
information or documents, subpoena, civil investigative demand, similar process
or otherwise), to disclose any Proprietary Information, the Receiving Party
shall provide the Disclosing

 

-Page B-2-



--------------------------------------------------------------------------------

Party with prompt notice of such request(s) so that the Disclosing Party may
seek an appropriate protective order and/or waive the Receiving Party’s
compliance with the provisions of this Agreement. If, failing the entry of a
protective order or the receipt of a waiver hereunder, the Receiving Party shall
be, in the written opinion of its counsel, compelled to disclose Proprietary
Information under pain of liability for contempt or other material censure or
material penalty, the Receiving Party may disclose such information to such
tribunal(s) without liability hereunder. In any event, the Receiving Party shall
disclose only so much of the Proprietary Information as it is legally compelled
to disclose, and will take reasonable steps to obtain assurances that any
Proprietary Information it must disclose will be treated confidentially to the
extent possible.

7. Compliance with Export Regulation and Similar Restrictions: All information,
including Proprietary Information exchanged hereunder may be subject to
restrictions on the exchange imposed by the United States Government. Such
restrictions include, but are not limited to: the International Traffic in Arms
Regulations (ITAR, 22 C.F.R. §§120-130), the Export Administration Regulations
(EAR, 15 C.F.R. §§730-774), laws concerning the disclosure of classified
information, and other laws and regulations restricting disclosure. Accordingly,
the Parties agree to abide by all such applicable laws and regulations governing
the transfer, export, or re-export of technical data, including all amendments
thereto. Technical data that is controlled by the ITAR, EAR, or other applicable
export restrictions shall not be released to foreign nationals, including
foreign national employees of US companies, foreign companies, or other entities
without first obtaining the appropriate export license or other approval from
the U.S. Government.

8. Other Rights and Obligations: Except as expressly set forth herein, no
license is either granted or implied in the Proprietary Information, patents,
inventions, copyrights, or trademarks of either Party. Communications from
either Party shall not be in violation of the proprietary rights of any third
party. In the event of termination of this Agreement, the receiving Party shall
at the option of the disclosing Party either promptly destroy the disclosing
Party’s Proprietary Information and certify its destruction, or promptly return
it to the disclosing Party. Neither Party is required by this Agreement to
disclose Proprietary Information to the other Party; all such disclosures are at
the sole discretion of the Disclosing Party. This Agreement does not create any
agency, partnership, or business relationship between the parties.

9. Warranties: Each Party warrants that it has the right to make the disclosures
under this Agreement. Except as otherwise specifically provided in this
Agreement, NO OTHER WARRANTIES ARE MADE BY EITHER PARTY UNDER THIS AGREEMENT.
ANY INFORMATION EXCHANGED UNDER THIS AGREEMENT IS PROVIDED “AS IS.”

10. Disputes and Governing Law: It is the intent of the Parties that this
Agreement be construed, interpreted, and applied in accordance with the laws of
the State of New York exclusive of its conflicts of law rules. All disputes
arising out of or related to this Agreement will be subject to the exclusive
jurisdiction and venue of the state and federal courts located in State of New
York, and the parties hereby consent to such jurisdiction and venue. THE PARTIES
HEREBY WAIVE TRIAL BY JURY WITH RESPECT TO ANY DISPUTE RELATING TO THIS
AGREEMENT. To the extent that the laws, rules, and regulations for U.S.
Government procurement apply, then the laws commonly referred to as

 

-Page B-3-



--------------------------------------------------------------------------------

U.S. Government contract law shall apply. The Parties shall use reasonable
efforts to settle any dispute under this agreement including where appropriate
referral to higher management for resolution.

11. Remedies: The Parties acknowledge that due to the unique nature of the
Information, any actual or threatened breach of this Agreement may cause
irreparable injury to the Disclosing Party, for which a remedy at law may be
inadequate. Therefore, the Disclosing Party shall be entitled to seek equitable
or injunctive relief, in addition to other remedies to which it may be entitled
at law or equity. In any action for equitable relief, the Parties agree to waive
any requirement for the posting of a bond or security.

12. Termination: This Agreement, unless extended by the Parties in writing,
shall terminate at the end of the term specified in §3, provided however, that
either Party may terminate this Agreement before that date by thirty
(30) calendar days written notice to the other Party. No termination shall
affect either Party’s obligations and rights herein with respect to information
disclosed prior to termination. Upon termination of this Agreement, the
Receiving Party shall promptly (and in no event later than thirty (30) days
after written request therefore) return to the Disclosing Party, all information
embodied in writings, drawings, or the like including all copies thereof,
submitted or made available by the Disclosing Party to the Receiving Party, its
affiliates or subsidiaries or the Receiving Party shall certify as to the
destruction thereof to the Disclosing Party. Notwithstanding such return, the
Receiving Party and its respective agents and employees shall hold in confidence
all Proprietary Information according to the terms of this Agreement.

13. Relationship to Related Contracts: If the Parties hereinafter enter into a
contract that requires or permits use or disclosure of Proprietary Information
disclosed pursuant to this Agreement, the terms of such contract requiring or
permitting such use or disclosure shall to that extent, supersede the provisions
of this Agreement.

14. Agreement:

 

  a. Entire Agreement: This Agreement sets forth the entire understanding
between the Parties hereto relative to the disclosure of Proprietary Information
covered by this Agreement, and supersedes all previous or contemporaneous
understandings, commitments, or agreements, written or oral, regarding such
information. The Agreement shall not be varied, except by an instrument in
writing of subsequent date duly executed by an authorized representative of each
Party. This Agreement shall apply in lieu of, and notwithstanding the language
of, any specific legend or statement associated with any particular information
or data exchanged, and the obligations of the Parties shall be determined
exclusively by this Agreement.

 

  b. Execution: The Parties agree that this Agreement may be executed by fax,
email, or similar electronic means and shall be as effective as and as binding
as if the Agreement was executed with original signatures. The Parties also
agree that this Agreement may be executed in duplicate, with each Party
retaining one original.

 

  c.

Waiver: Failure by either party hereto to enforce any of the provisions of this
Agreement, or any right with respect thereto, or failure to exercise any
election provided for herein, shall in no way be considered a waiver of such
provisions, rights

 

-Page B-4-



--------------------------------------------------------------------------------

  or elections, or in any way affect the validity of this Agreement. The failure
by either party hereto to enforce any of said provisions, rights or elections
shall not prejudice such party from later enforcing or exercising same or any
other provisions, rights or elections which it may have under this Agreement

 

  d. Invalid Terms: If, for any reason, any provision of this Agreement is
determined to be illegal or otherwise invalid or unenforceable under applicable
present or future laws or regulations, that provision shall be deemed not to be
a part of this Agreement, and so much of the remainder of this Agreement as
shall otherwise remain intelligible shall be given full force and effect and
shall bind the Parties.

 

  e. Assignment: Neither Party shall assign or transfer any of its rights or
obligations under this Agreement without the prior written consent of the other
Party, which shall not be unreasonably withheld. Except as provided hereafter,
any attempted assignment or transfer by any Party, or occurring by virtue of the
purported operation of law, shall be void. A change of corporate name by a
Party, merger or other corporate reorganization (provided that the Party remains
the surviving entity) or the sale by a Party of all or substantially all of its
assets shall not be deemed an assignment or transfer hereunder.

 

  f. Specific Parties: This Agreement only binds the Parties named hereto. It is
not intended and does not bind any other entity owned in whole or in part by of
L-3 Communications Corporation, including, but not limited to subsidiaries,
affiliated companies, joint ventures, or corporations.

 

UNDERSTOOD & ACCEPTED

L-3 [Division]

   

UNDERSTOOD & ACCEPTED

Company

BY:  

 

    BY:  

 

NAME:  

 

    NAME:  

 

TITLE:  

 

    TITLE:  

 

DATE:  

 

    DATE:  

 

 

-Page B-5-



--------------------------------------------------------------------------------

Appendix E

 

Confidential treatment has been requested with respect to the information
contained with the [**] marking. Such portions have been omitted from this
filing and have been filed separately with the Securities and Exchange
Commission

 

L-3 Division

  

IDWA#

  

Program
Name

  

Start Date

  

End Date

  

Internat’l/
Domestic

  

Country

  

Customer

   Contract
Type      Contract
Category
(New /
Follow-on)      Sole
Source /
Comp      Prime /
Sub      Contract
value      ITD$
thru
5/25/12      ETC$      Target
Fee-Profit%      Special
Pricing   L-3 STRATIS (from C2S2)    PO #70JME11002    Systems Engineering 2020
(SE2020)    6/13/2011    11/9/2012    Domestic    USA    L-3 C2S2      **      
  **         **         **         **         **         **         **        
**    L-3 STRATIS (from C2S2)    PO#70JME11003    Systems Engineering 2020
(SE2020)    6/27/2011    6/13/2013    Domestic    USA    L-3 C2S2      **      
  **         **         **         **         **         **         **        
**    L-3 STRATIS (from C2S2)    P.O.70JME11031    Delivery Order 0027, US
Africa Command (AFRICOM) Outreach support    11/28/2011    8/31/2012   
International    Germany    L-3 C2S2      **         **         **         **   
     **         **         **         **         **    L-3 STRATIS (from C2S2)
   PO#90VDJ11048    Network Infrastructure Team Support (NITS) Operation
Enduring Freedom (OEF) Afghanistan/GSA ALLIANT    3/1/2011    2/28/2013   
International    Afghanistan    L-3 C2S2      **         **         **        
**         **         **         **         **         **    L-3 STRATIS (from
C2S2)    Subk# 3810-0415-15-STRATIS    Tactical Exploitation of National
Capabilities (TENCAP)- N00014-04-D-0518    1/1/2008    4/13/2016    Domestic   
USA    L-3 C2S2      **         **         **         **         **         **
        **         **         **    L-3 STRATIS (from GSES)    PO#11DP0324   
National Level Exercise (NLE) 2012    10/3/2011    7/29/2012    Domestic    USA
   L-3 GS&ES      **         **         **         **         **         **   
     **         **         **    L-3 STRATIS (from MPRI)    PO#L3A-000003   
United States European Command (USEUCOM) Joint Intelligence Operations Center
Europe (JIOCEUR) Analytic Center (JAC) Analysis and Production Support (JAPS)   
7/21/2011    7/20/2012    International    United Kingdom    L-3 MPRI      **   
     **         **         **         **         **         **         **      
  **    L-3 GSS (from MPRI)    MPRI-GSES-2010-001    Marine Security Enhancement
Program    11/16/2009    5/1/2013    International    Republic of Equatorial
Guinea (EG)    L-3 MPRI      **         **         **         **         **   
     **         **         **         **    L-3 STRATIS (from C2S2)   
PO#POVDJ12023    Team Portable Collection System (TPCS)    11/21/2011   
11/20/2014    Domestic    USA    L-3 C2S2      **         **         **        
**         **         **         **         **         **    L-3 STRATIS (from
C2S2)    PO#70JME11024    SPAWAR DO 0038    9/26/2011    9/25/2012    Domestic
   USA    L-3 C2S2      **         **         **         **         **        
**         **         **         **    L-3 STRATIS (from C2S2)    PO#70JME11025
   SPAWAR DO 0039    9/26/2011    9/25/2012    Domestic    USA    L-3 C2S2     
**         **         **         **         **         **         **         **
        **    L-3 STRATIS (from GSES)    PO#12MS0022    REGION 2 CAD Cyber
Wkshop (RESP)    7/24/2010    8/14/2012    Domestic    USA    L-3 GS&ES      **
        **         **         **         **         **         **         **   
     **    L-3 GSS (from GSES)    PO#12JB0012    SBINet Deposition Support (Jeff
D’Heron providing support)    3/30/2012    9/30/2012    Domestic    USA    L-3
GS&ES      **         **         **         **         **         **         **
        **         **   

 

Page 1 of 2



--------------------------------------------------------------------------------

Confidential treatment has been requested with respect to the information
contained with the [**] marking. Such portions have been omitted from this
filing and have been filed separately with the Securities and Exchange
Commission

 

L-3 Division

  

IDWA#

  

Program
Name

  

Start Date

  

End Date

  

Internat’l/
Domestic

  

Country

  

Customer

   Contract
Type      Contract
Category
(New /
Follow-on)      Sole
Source /
Comp      Prime /
Sub      Contract
value      ITD$
thru
5/25/12      ETC$      Target
Fee-Profit%      Special
Pricing   L-3 GSS (from GSES)    PO#12JB0010    Automated Network Control Center
Site Rep Support (John Kirby providing support)    9/30/2011    9/29/2012   
Domestic    USA    L-3 GS&ES      **         **         **         **         **
        **         **         **         **    L-3 STRATIS (from MPRI)    N/A   
GSA Schedule GS-07F-0838N; CDC BPA    12/1/2007    11/30/2012    Domestic    USA
   L-3 MPRI      **         **         **         **         **         **      
  **         **         **    L-3 STRATIS (from MPRI)    N/A    GSA Schedule
GS-07F-0838N; CDC Biosurveillance Activity    2/20/2012    2/19/2013    Domestic
   USA    L-3 MPRI      **         **         **         **         **        
**         **         **         **    L-3 STRATIS (from GSES)    N/A    GSA
Schedule GS-35F-4702G; DHHS TAGGS    3/8/2011    3/7/2016    Domestic    USA   
L-3 GS&ES      **         **         **         **         **         **        
**         **         **    L-3 STRATIS (from GSES)    N/A    GSA Schedule
GS-35F-4702G; National Mediation Board (NMB)    11/30/2005    9/30/2015   
Domestic    USA    L-3 GS&ES      **         **         **         **         **
        **         **         **         **    L-3 STRATIS (from GSES)    N/A   
GSA Schedule GS-35F-4702G; RANGE    6/1/2009    5/31/2014    Domestic    USA   
L-3 GS&ES      **         **         **         **         **         **        
**         **         **    L-3 STRATIS (from GSES)    N/A    GSA Schedule
GS-35F-4702G; EWS S/W MAINTENANCE    8/18/2009    8/17/2014    Domestic    USA
   L-3 GS&ES      **         **         **         **         **         **   
     **         **         **    L-3 STRATIS (from LOTSD)    N/A    Linguist
Tracking System (LTS)    1/1/2011    12/31/2012    Domestic    USA    L-3 LOTSD
     **         **         **         **         **         **         **      
  **         **    L-3 STRATIS (from C2S2)    PO#70YDC121285    Systems
Engineering 2020 (SE2020)    4/27/2011    4/6/2012    Domestic    USA    L-3
C2S2      **         **         **         **         **         **         **
        **         **    L-3 STRATIS (from C2S2)    P.O.70JME11032    Delivery
Order 0237, K5802 Outreach support    12/16/2011    3/16/2012    International
   Germany    L-3 C2S2      **         **         **         **         **      
  **         **         **         **    L-3 STRATIS (from C2S2)   
PO#POVDJ10106    Team Portable Collection System (TPCS) PO000001    11/21/2010
   11/20/2011    Domestic    USA    L-3 C2S2      **         **         **      
  **         **         **         **         **         **    L-3 STRATIS (from
C2S2)    PO#POVDJ11038    Team Portable Collection System (TPCS) PO000006   
11/21/2010    11/20/2011    Domestic    USA    L-3 C2S2      **         **      
  **         **         **         **         **         **         **    L-3
STRATIS (from C2S2)    PO#POVDJ10082    Mobile Electronic Warfare Support System
(MEWSS) PO000002    11/21/2009    11/20/2011    Domestic    USA    L-3 C2S2     
**         **         **         **         **         **         **         **
        **    L-3 CS-W/E&TS (from GSES)    PO#1SH0027    Chenega Repairs   
1/1/2011    12/31/2011    Domestic    USA    GS&ES      **         **         **
        **         **         **         **         **         **    L-3
CS-W/E&TS (from GSES)    800949300.700.ET    BD & Mktg. Supt.    4/12/2011   
12/31/2011    Domestic    USA    GS&ES      **         **         **         **
        **         **         **         **         **    L-3 CS-W/E&TS (from
GSES)    BP0002009.200.300.759.ET    Eng. Supt.    4/12/2011    12/31/2011   
Domestic    USA    GS&ES      **         **         **         **         **   
     **         **         **         **    L-3 CS-W/E&TS (from GSES)   
800920901.1.900    QA Supt.    4/12/2011    12/31/2011 (extendable to 6/30/12)
   Domestic    USA    GS&ES      **         **         **         **         **
        **         **         **         **    L-3 CS-W/E&TS (from GSES)   
2011-1742    STOS Proposal Supt.    6/15/2011    8/5/2011    Domestic    USA   
GS&ES      **         **         **         **         **         **         **
        **         **    L-3 CS-W/E&TS (from GSES)    2011-1750    RVSS Proposal
Supt.    9/19/2011    7/1/2012    Domestic    USA    GS&ES      **         **   
     **         **         **         **         **         **         **    L-3
CS-W/E&TS (from GSES)    2011-1751    IFT Proposal Supt.    9/19/2011   
7/1/2012    Domestic    USA    GS&ES      **         **         **         **   
     **         **         **         **         **    L-3 CS-W/E&TS (from GSES)
   2011-1751    MCCC Proposal Supt.    10/17/2011    12/31/2011    Domestic   
USA    GS&ES      **         **         **         **         **         **   
     **         **         **   

 

Page 2 of 2